Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 1 of 76



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-CV-61722-DIMITROULEAS

   Cydney Halperin, individually and on
   behalf of all others similarly situated,

                  Plaintiff,

   v.

   YouFit Health Clubs, LLC, a
   limited liability company

                  Defendant.
                                              /




                          SETTLEMENT AGREEMENT AND RELEASE




                                                  1
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 2 of 76



          This Settlement Agreement and Release is entered into between and among the following

   parties, by and through their respective counsel: Plaintiff Cydney Halperin (“Plaintiff” or “Class

   Representative”), on behalf of herself and the Settlement Class, and Defendant YouFit Health

   Clubs, LLC, (“Defendant” or “YouFit”). Plaintiff and Defendant will sometimes be referred to

   together as the “Parties,” or, individually, as a “Party”.

          WHEREAS, on July 25, 2018, Plaintiff filed the Class Action Complaint (the “Complaint”)

   on behalf of herself and a putative class in the lawsuit styled Halperin v. YouFit Health Clubs,

   LLC, Case No. 18-CV-61722-DIMITROULEAS (S.D. Fla.) (“Action”), which asserts claims

   under the Telephone Consumer Protection Act (“TCPA”);

          WHEREAS, Plaintiff alleges that she and members of the class received text messages

   from Defendant without prior express consent or express written consent, which allegedly harmed

   her and the class (the “Allegations”);

          WHEREAS, Plaintiff alleges that, as a result of the Allegations, she and other similarly

   situated individuals are entitled to declaratory and injunctive relief, statutory damages, attorneys’

   fees, and costs;

          WHEREAS, on March 5, 2019, with the assistance of mediator Rodney Max of Upchurch

   Watson White and Max, the Parties and their counsel met in Miami, Florida and engaged in

   intensive arm’s-length negotiations and an all-day mediation in an attempt to resolve the Action

   with a view toward achieving substantial benefits for the Settlement Class as a whole, while

   avoiding the cost, delay, and uncertainty of further litigation, trial, and appellate practice;

          WHEREAS, the Parties’ counsel thereafter engaged in multiple telephone calls in a further

   attempt to resolve the Action;




                                                      2
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 3 of 76



          WHEREAS, for settlement purposes only, Plaintiff requests that the Court certify the

   Settlement Class and appoint her as Class Representative and her lawyers— Avi R. Kaufman, of

   Kaufman, P.A.; Scott A. Edelsberg of Edelsberg Law, P.A.; and Andrew J. Shamis of Shamis and

   Gentile, P.A.—as Class Counsel in this case;

          WHEREAS, based on their investigation and discovery in the Action and the experience

   of Class Counsel, Plaintiff and Class Counsel have concluded that the terms and conditions of this

   Agreement are fair, reasonable, and adequate to, and in the best interest of, the Settlement Class;

          WHEREAS, Plaintiff, on behalf of herself and as the representative of the Settlement Class,

   and Defendant desire to resolve the dispute between them;

          WHEREAS, Plaintiff, on behalf of herself and as the representative of the Settlement Class,

   and Defendant will execute this Agreement solely to compromise and settle protracted,

   complicated, and expensive litigation; and

          WHEREAS, Defendant denies any and all liability or wrongdoing to the Class

   Representative and to the Settlement Class. Nonetheless, Defendant has concluded that further

   litigation would be protracted and expensive, has taken into account the uncertainty and risks

   inherent in this Action, and has determined that it is desirable that the Action and the Allegations

   be fully, completely, and finally settled in the manner and on the terms set forth herein.

          NOW, THEREFORE, in exchange for the mutual covenants and promises contained herein

   and other good and valuable consideration, the receipt and sufficiency of which are hereby

   acknowledged, the Parties and their counsel agree that the Action shall be settled, compromised,

   and/or dismissed on the merits and with prejudice on the terms and conditions in this Agreement,

   and without costs (except as provided herein), subject to Court approval of this Agreement after a

   hearing and on finding that it is a fair, reasonable, and adequate settlement.



                                                     3
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 4 of 76



  I.      DEFINITIONS

              In addition to the terms defined above and at other places in this Agreement, the following

    defined terms have the meaning set forth below:

              A.      “Administrator” means JND Legal Administration, Inc. (“JND”), which, subject to

   Court approval, shall be responsible for administrative tasks, which may include, without

   limitation: (a) arranging for distribution of the Class Notice and Claim Form to Settlement Class

   Members; (b) making any mailings to Settlement Class Members required under this Agreement;

   (c) forwarding written inquiries from Settlement Class Members to Class Counsel or their

   designee; (d) establishing the Settlement Website; (e) receiving and processing Settlement Claims

   Forms and distributing payments to Settlement Class Members; and (f) otherwise assisting with

   implementing and administrating this Agreement, subject in all cases to approval by Class Counsel

       and Counsel for Defendant. Class Counsel and Counsel for Defendant may, by agreement,

       substitute a different entity as Administrator, subject to approval by the Court if the Court has

       previously approved the Settlement preliminarily or finally. In the absence of agreement, either

       Class Counsel or Defendant may move the Court to substitute a different entity as Administrator

       on a showing of good cause.

              B.      “Agreement” means this Settlement Agreement and Release and all attachments

       and exhibits hereto.

              C.      “Attorneys’ Fees and Expenses” means the total recovery that may be awarded to

       Class Counsel to compensate them (and all other attorneys for Plaintiff or the Settlement Class)

       for all attorneys’ fees, costs, and adequately supported expenses of any kind (including, but not

       limited to, mediation fees, travel, filing fees, court reporter, and videographer expenses, expert

       fees and costs, and document review and production costs) incurred by Plaintiff or Class Counsel

       in connection with the Action.
                                                       4
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 5 of 76



          D.      “Claim” means a written request for a Claim Settlement Payment submitted by a

   Settlement Class Member to the Administrator.

          E.      “Claim Deadline” means the last date by which a Claim submitted to the

   Administrator by a Settlement Class Member for a Claim Settlement Payment must be postmarked

   or filed through the Settlement Website, which shall occur no later than fifteen (15) days after the

   Final Approval Hearing. All Claims postmarked or filed through the Settlement Website on or

   before the Claim Deadline shall be timely, and all Claims postmarked or filed through the

   Settlement Website after the Claim Deadline shall be untimely and barred from entitlement to any

   Claim Settlement Payment.

          F.      “Claim Form” means the form attached as Exhibit 1 to this Agreement and/or as

   ultimately approved by the Court.

          G.      “Claim Settlement Check” means the check containing the Claim Settlement

   Payment for each Settlement Class Member who submits a valid and timely Claim.

          H.      “Claim Settlement Payment” means the payment to be made to Settlement Class

   Members who submit properly completed and timely Claim Forms to the Administrator, and who

   qualify for such relief under this Agreement.

          I.      “Class Counsel” means: (a) Scott A. Edelsberg, Esq., Edelsberg Law, PA, 19495

   Biscayne Boulevard #607, Aventura, Florida 33180; (b) Andrew J. Shamis, Esq., Shamis and

   Gentile, P.A., 14 NE 1st Avenue, Suite 400, Miami, Florida 33132; and (c) Avi R. Kaufman, Esq.,

   Kaufman, P.A., 400 NW 26th Street, Miami, FL 33127.

          J.      “Class Notice” means the program of notice described in Section III(B) of this

   Agreement to be provided to Settlement Class Members, which will notify Settlement Class

   Members about the details of the Settlement.



                                                    5
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 6 of 76



          K.      “Class Notice Date” means the last date on which Class Notice can be disseminated,

   which shall be set by the Court in the Preliminary Approval Order as approximately sixty (60)

   days after entry of the Preliminary Approval Order.

          L.      “Class Period” means the time period from July 25, 2014 through May 15, 2018.

          M.      “Confidential Information” means proprietary or commercially sensitive

   information or personal information subject to state and federal privacy laws that the Parties agree

   to protect in this Agreement from disclosure and dissemination to the public or any third-party or

   entity other than the Administrator.

          N.      “Counsel for YouFit” or “Counsel for Defendant” means: Kenneth G. Turkel, Esq.,

   Anthony J. Severino, Esq., Brad F. Barrios, Esq., and Bajo Cuva Cohen & Turkel, P.A., 100 N.

   Tampa St., Suite 1900, Tampa, FL 33602

          O.      “Court” means the U.S. District Court for the Southern District of Florida.

          P.      “Days” means calendar days, except that, when computing any period of time under

   this Agreement, the day of the act, event, or default from which the designated period of time

   begins to run shall not be included. Further, when computing any period of time under this

   Agreement, the last day of the period so computed shall be included, unless it is a Saturday,

   Sunday, or legal holiday, in which event the period runs until the end of the next day that is not a

   Saturday, Sunday, or legal holiday.

          Q.      “Effective Date” means the fifth day after which the Final Approval Order becomes

   Final without material changes to the Final Approval Order

          R.      “E-mail Notice” means the notice that is sent by e-mail by the Administrator to

   Settlement Class Members, in substantially the form attached as Exhibit 2 to this Agreement.




                                                    6
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 7 of 76



          S.      “Final Approval Hearing” means a hearing set by the Court for the purpose of: (i)

   determining the fairness, adequacy, and reasonableness of this Agreement and associated

   settlement in accordance with class action procedures and requirements; and (ii) entering the Final

   Approval Order.

          T.      “Final” or “Finally Approved” or “Final Approval” of this Agreement means the

   later of the date that (i) the time has run for any appeals from the Final Approval Order or (ii) any

   such appeals have been dismissed or resolved in favor of approving, or affirming the approval of,

   this Agreement.

          U.      “Final Approval Order” means the order and judgment to be entered by the Court,

   substantially in the form, and without material change to, the order attached hereto as Exhibit 3,

   approving this Agreement as fair, adequate, and reasonable and in the best interests of the

   Settlement Class as a whole in accordance with the Federal Rules of Civil Procedure, and making

   such other findings and determinations as the Court deems necessary and appropriate to effectuate

   the terms of this Agreement, including granting Final Approval to the Settlement and ruling on

   Class Counsel’s application for attorneys’ fees and expenses and the Service Award for the Class

   Representative. If the Court enters separate orders addressing the matters constituting the matters

   set forth in this paragraph, then the Final Approval Order includes all such orders.

          V.      “Long-Form Notice” means the notice that is made available on the Settlement

   Website and upon request from the Administrator, in substantially the form attached as Exhibit 6

   to this Agreement.

          W.      “Mail Notice” means the postcard individual notice that is mailed by the

   Administrator to Settlement Class Members, in substantially the form attached as Exhibit 4 to this

   Agreement.



                                                    7
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 8 of 76



          X.      “Notice and Administrative Costs” means the reasonable costs and expenses

   authorized by the Court and approved by Class Counsel and Counsel for YouFit for disseminating

   the Class Notice in accordance with the Preliminary Approval Order, and all reasonable and

   authorized costs and expenses incurred by the Administrator in administering the Settlement,

   including, but not limited to, costs and expenses associated with determining e-mail or mailing

   addresses for Settlement Class Members, assisting Settlement Class Members, processing claims,

   escrowing funds, and issuing and mailing Settlement Payments.

          Y.      “Objection Deadline” means the date identified in the Preliminary Approval Order

   and Class Notice by which a Settlement Class Member must serve written objections, if any, to

   the Settlement to be able to object to the Settlement. The Objection Deadline shall be no later than

   30 days before the Final Approval Hearing.

          Z.      “Opt-Out Deadline” means the date identified in the Preliminary Approval Order

   and Class Notice by which a Request for Exclusion must be filed in writing with Class Counsel

   (or the Administrator) for a Settlement Class Member to be excluded from the Settlement Class.

   The Opt-Out Deadline shall be no later than 30 days before the Final Approval Hearing.

          AA.     “Preliminary Approval Order” means an order to be entered by the Court certifying

   the Settlement Class and granting preliminary approval to the Settlement, substantially in the form

   attached hereto as Exhibit 5.

          BB.     “Released Claims” means any and all claims, actions, causes of action, rights, suits,

   defenses, debts, sums of money, payments, obligations, promises, damages, penalties, attorneys’

   fees, costs, liens, judgments, and demands of any kind whatsoever that each member of the

   Settlement Class may have or may have had in the past, whether in arbitration, administrative, or

   judicial proceedings, whether as individual claims or as claims asserted on a class basis, whether



                                                    8
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 9 of 76



   past or present, mature or not yet mature, known or unknown, suspected or unsuspected, whether

   based on federal, state, or local law, statute, ordinance, regulations, contract, common law, or any

   other source, that were or could have been asserted in the Complaint, the Action, or that relate to

   or arise from the Allegations, including, but not limited to, any and all claims under the TCPA or

   any related state analogue.

          CC.     “Released Parties” means YouFit and each of YouFit’s affiliates, agents,

   employees, subsidiaries, predecessors, successors, parents, co-venturers, divisions, joint ventures

   and assigns, as well as each of those entities’ or persons’ past or present owners, investors,

   directors, officers, employees, partners, managers, members, principals, agents, underwriters,

   insurers, co-insurers, re-insurers, indemnitors, shareholders, attorneys, accountants or auditors,

   banks or investment banks, associates, personal or legal representatives, consultants, vendors,

   contractors, volunteers, performers, co-marketers, licensors, concessionaires, franchisors,

   franchisees, and assigns.

          DD.     “Request for Exclusion” means a written request from a Settlement Class Member

   that seeks to exclude the Settlement Class Member from the Settlement Class.

          EE.     “Service Award” means any approved payment to the Class Representative.

          FF.     “Settlement” means the settlement set forth in this Agreement.

          GG.     “Settlement Class” means all members of the classes of persons in this Action that

   will be certified by the Court for settlement purposes as follows:

          All persons who from four years prior to the filing of this action (1) were sent a text
          message from YouFit related to the offering of YouFit’s products or services and
          (2) who were not members of YouFit at the time he or she was sent the text message
          and (3) who did not consent to receive the text messages.




                                                    9
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 10 of 76



               HH.     “Settlement Class Claimant” means any Settlement Class Member who submits a

     Claim in accordance with this Agreement.

               II.     “Settlement Class Data” means data relating to approximately 155,818 persons

     who, according to YouFit’s records, may be Settlement Class Members. The Settlement Class Data

     shall be treated as Confidential Information.

               JJ.     “Settlement Class Member(s)” means any member of the Settlement Class.

               KK.     “Settlement Class Payment List” means the list of all Settlement Class Members

    who filed a Claim; whether the Claim was rejected or accepted, and, if rejected, the reason it was

    rejected; the address to which the Claim Settlement Check shall be sent; and the total amount of

    Claim Settlement Payments to be made.

               LL.     “Settlement Fund” means the total maximum amount that YouFit has agreed to

    make available to cover the Claim Settlement Payments, all Attorneys’ Fees and Expenses, all

    Notice and Administration Costs, and any Service Award in settlement in full of this Action. The

    Settlement Fund shall not exceed $1,418,635.

               MM. “Settlement Website” means the website prepared by the Administrator in

    connection with the process of providing Class Notice to Settlement Class Members.

  II.      SETTLEMENT TERMS

               A.      Certification of Settlement Class and Conditional Nature of Agreement

               For settlement purposes only, YouFit conditionally agrees and consents to certification of

        the Settlement Class. YouFit’s conditional agreement is contingent on (i) the Parties’ execution of

        this Agreement, (ii) the Court’s entry of the Final Approval Order, and (iii) the Final Approval

        Order becoming Final. Except as provided below, if this Agreement, for any reason, does not

        receive Final Approval, if the Final Approval Order does not become Final, or if the Agreement is



                                                        10
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 11 of 76



    otherwise terminated, it shall be null and void, it shall be of no force or effect whatsoever, it shall

    not be referred to or used for any purpose whatsoever, and the negotiation, terms, and entry of the

    Agreement shall remain inadmissible under the Federal Rules of Civil Procedure, Federal Rule of

    Evidence 408, and any applicable state law or rule of civil procedure or evidence.

           YouFit denies all claims, liability, damages, losses, penalties, interest, fees, restitution, and

    all other forms of relief that were or could have been sought in the Action, as well as all class

    action allegations asserted in the Action. YouFit has agreed to resolve this Action through this

    Agreement, but if this Agreement is deemed void or Final Approval does not occur, YouFit does

    not waive, but rather expressly reserves, all rights to challenge all such claims and allegations in

    the Action on all procedural, evidentiary, and factual grounds, including, without limitation, the

    ability to challenge on any grounds whether any class can be certified and to assert any and all

    defenses or privileges. The Class Representative and Class Counsel agree that YouFit retains and

    reserves all of these rights and agree not to take a position to the contrary.

           B.      Settlement Class Relief

                   1.      Claim Settlement Payments to Settlement Class

           In consideration for the Releases set forth in Section V of this Agreement, YouFit shall

    provide the following relief:

           Settlement Class Members must submit a timely, valid, and verified Claim Form, by the

    Claim Deadline in the manner required by this Agreement, to receive a Claim Settlement Payment

    from the Settlement Fund. Each Settlement Class Member who submits a timely, valid, correct

    and verified Claim Form by the Claim Deadline in the manner required by this Agreement, making

    all the required affirmations and representations, shall be sent a Claim Settlement Check by the




                                                      11
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 12 of 76



    Administrator in the amount of Seven Dollars and Fifty Cents ($7.50) less any Notice and

    Administration Costs.

           Within sixty (60) days after the Effective Date, the Administrator shall send, by first-class

    mail, a Claim Settlement Check to each Settlement Class Member who submits a timely, valid,

    correct, and verified Claim Form. Checks will be valid for ninety (90) days from the date on the

    check. Any money that has not been distributed because of uncashed checks shall be used to defray

    Notice and Administrative Costs.

           Except as provided in this Section and any Service Award that the Court awards to Plaintiff,

    YouFit shall have no obligation to make any other or further payments to Plaintiff or to any

    Settlement Class Member.

                   2.       Compliance with the TCPA

           The Parties recognize that as a result of this Action, YouFit will institute policies and

    procedures to ensure that it complies with the TCPA, including, but not limited to, policies and

    procedures to ensure that YouFit obtains adequate and proper consent from individuals before

    sending text messages those individuals.

           C.      Settlement Approval

           Concurrent with submission of this Agreement for the Court’s consideration, Class

    Counsel shall submit to the Court a motion for preliminary approval of this Agreement. The motion

    shall seek entry of a Preliminary Approval Order, which shall be in a form agreed upon by Class

    Counsel and YouFit. Papers in support of Final Approval, Attorneys’ Fees and Expenses, and the

    Service Award shall be filed at least forty-five (45) days after the Class Notice Date.




                                                    12
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 13 of 76



            D.     Service Award and Attorneys’ Fees and Expenses

                   1.     Service Award

            Class Counsel will request, and YouFit will not oppose, a Service Award not to exceed

    Five Thousand Dollars and Zero Cents ($5,000.00), to be paid by YouFit from the Settlement

    Fund. If the Court awards the Service Award, then Plaintiff will provide to YouFit a completed

    W9 form within fifteen (15) days after the entry of the Final Approval Order, and YouFit will

    deliver to Class Counsel a check made payable to Plaintiff within ten (10) days after the Effective

    Date.

                   2.     Attorneys’ Fees and Expenses

            Class Counsel will request, and YouFit will not oppose, an award of Attorneys’ Fees and

    Expenses not to exceed $250,000.00, to be paid from the Settlement Fund, and to paid by YouFit

    in four equal payments. Class Counsel shall be responsible for allocating and shall allocate among

    Class Counsel any Attorneys’ Fees and Expenses, and YouFit shall have no responsibility, role, or

    liability in connection with such allocation. All Attorneys’ Fees and Expenses shall be paid to

    Class Counsel as follows: An initial first payment of $60,000 shall be made within 30 days after

    Final Approval, and the subsequent three payments, in equal amounts, shall be paid in 60-day

    increments following the first payment, such that the final payment will be made 180 days after

    the first payment.

    III.    CLAIMS ADMINISTRATION

            A.     Administrator

            The Parties have agreed on JND as the Administrator. The Administrator shall administer

    the Settlement in a cost-effective and timely manner. Without limiting any of its other obligations

    as stated herein, the Administrator shall be responsible for, among other things and if and as

    necessary, for the implementation and effectuation of Class Notice, processing Claim Forms,

                                                    13
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 14 of 76



    receiving and maintaining on behalf of the Court any correspondence regarding requests for

    exclusion and/or objections to the Settlement, administering Claim Settlement Payments, and

    providing all other related support, reporting, and administration as further stated in this

    Agreement. The Parties may direct the Administrator to assist with various additional

    administrative tasks in implementing the Settlement as the Parties agree is appropriate.

           The Parties will coordinate with the Administrator to provide E-mail Notice and Mail

    Notice to the Settlement Class, as provided in this Agreement. The Administrator shall

    administer the Settlement in accordance with the terms of this Agreement and shall treat any and

    all documents, communications, and other information and materials received in connection with

    the administration of the Settlement as Confidential Information except as provided for in this

    Agreement or by court order.

           All Notice and Administrative Costs shall be paid by YouFit from the Settlement Fund.

    YouFit shall not be obligated to compute, estimate, or pay any taxes on behalf of Plaintiff, any

    Settlement Class Member, Class Counsel, or the Administrator. The Administrator will invoice

    YouFit directly for start-up and initial Class Notice costs at any time after entry of the Preliminary

    Approval Order and will bill YouFit monthly for incurred fees and expenses thereafter. The

    Administrator will complete and provide to YouFit any W9 forms necessary for YouFit to pay for

    the Notice and Administrative Costs.

           B.      Notice

                   1.       Notice to the Settlement Class

           Class Counsel and YouFit shall insert the correct date and deadlines in the Notice before

    the Notice Program commences, based upon those dates and deadlines set by the Court in the

    Preliminary Approval Order. Any Notices provided under or as part of the Notice Program shall

    not bear or include the YouFit logo or trademarks or the return address of YouFit, or otherwise be

                                                     14
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 15 of 76



    styled to appear to originate from YouFit. At YouFit’s request, ownership of the Settlement

    Website URL shall be transferred to YouFit within ten (10) days of the date of which operation of

    the Settlement Website cease, which shall be three months following distribution of the Net

    Settlement Fund to Settlement Class Claimants, or such other date as Class Counsel and YouFit

    may agree upon in writing.

                   2.     Settlement Class Data

           Within ten (10) days after entry of the Preliminary Approval Order, YouFit—if it has not

    already done so—will provide to the Administrator the Settlement Class Data in electronic format.

    Using the Settlement Class Data, the Administrator will determine the e-mail addresses and

    mailing addresses associated with each of the telephone numbers of the Settlement Class Members.

                   3.     E-mail Notice

           By the Class Notice Date, the Administrator shall send by e-mail one copy of the E-mail

    Notice to every Settlement Class Member for which there is an e-mail address.

                   4.     Mail Notice

           The Administrator shall use Mail Notice only for any Settlement Class Members who do

    not have e-mail addresses or for any Settlement Class Members from whom E-mail Notices were

    returned as undeliverable. For those Settlement Class Members only, the Administrator, by the

    Class Notice Date, shall by first class U.S. Mail send one copy of the Mail Notice. After posting

    of the Mail Notice by the Administrator with the United States Postal Service, for any Mail Notices

    returned as undeliverable, the Administrator shall use either the National Change of Address

    database (the “NCOA”) or skip-tracing in an attempt to obtain better addresses for such returned

    Mail Notices, and should the NCOA or skip-tracing show a more current address, the

    Administrator shall post the returned Mail Notice to the more current address.



                                                    15
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 16 of 76



                   5.     Long-Form Notice

           Mail Notice and Email Notice will all contain the address for the Settlement Website,

    www.YFTCPAsettlement.com. On the website, Settlement Class members will find important

    documents and court filings, including the Long-Form Notice, which will contain more detail than

    the Mail Notice and Email Notice. The Long Form Notice will be sent to all Settlement Class

    members who contact the Administrator by telephone or email and request a copy.

                   6.     Settlement Website

           By the Class Notice Date, the Administrator shall establish and maintain the Settlement

    Website (www.YFTCPAsettlement.com), which, among other things: (i) enables Settlement Class

    Members to access and download the Claim Form, (ii) provides contact information for Class

    Counsel, and (iii) provides access to relevant documents concerning the Action. Such documents

    shall include this Agreement and Class Notice; the Long-Form Notice, the Preliminary Approval

    Order; the Complaint; and, when filed, the Final Approval Order. The Class Notice shall include

    the address (URL) of www.YFTCPAsettlemet.com for the Settlement Website. The Administrator

    shall maintain the Settlement Website until at least sixty (60) days following the Claim Deadline.

                   7.     IVR

           By the Class Notice Date, the Administrator shall establish and maintain a toll free number

    that maintains an IVR (or similar) system to answer questions about the Settlement. The

    Administrator shall maintain the IVR (or similar) system until at least sixty (60) days following

    the Claim Deadline.

                   8.     CAFA Notice

           The Administrator shall serve notices under the Class Action Fairness Act of 2005, 28

    U.S.C. § 1715, within the timelines specified by 28 U.S.C. § 1715(b). YouFit will provide the

    Court with confirmation of service on or before the date of the Final Approval Hearing.

                                                   16
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 17 of 76



           C.      Claim Filing, Review, and Approval Process

                   1.      Claim Form

           To submit a valid Claim, Settlement Class Members must correctly provide all the

    information and documentation required by the Claim Form. The Claim Form shall require any

    Settlement Class Member who submits a Claim to provide the following documentation and

    information, and affirm that the documents and information provided are true and accurate under

    penalty of perjury: (a) Settlement Class Claimant’s name, current address, telephone number, and

    e-mail address; (b) Settlement Class Claimant’s telephone number that received a text message

    from YouFit; (c) an affirmation that the Settlement Class Claimant received a text message from

    YouFit within the Class Period; and (d) a declaration under penalty of perjury that all information

    and representations contained in the Claim Form are true and correct.

                   2.      Claim Filing Process

           Settlement Class Members shall be permitted to make a Claim for a Claim Settlement

    Payment in one of two ways: (i) by sending by U.S. mail a written and fully and accurately

    completed Claim Form, on a date no later than the Claim Deadline; (ii) by filing a written and fully

    and accurately completed Claim Form online at www.YFTCPAsettlement.com, on a date no later

    than the Claim Deadline. Any Settlement Class Member who does not mail or file online an

    accurate and fully completed Claim Form by the Claim Deadline shall be deemed to have waived

    any Claim and any such Claim will be rejected.

                   3.      Invalid Claims

           Any Settlement Class Member who fails to submit a timely, accurate, and fully

    completed, valid Claim Form, executed under penalty of perjury, shall not be entitled to receive

    a Settlement Claim Payment, but shall otherwise be bound by all of the terms in this Agreement,

    including the terms of the Final Approval Order and the Releases in this Agreement, and shall

                                                     17
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 18 of 76



    be permanently barred and enjoined from bringing any action, claim, or other proceeding of any

    kind against any Released Parties concerning any Released Claims.

                   4.      Claim Review Process

           The Administrator shall confirm that each Claim Form submitted is in the form required;

    that each Claim Form includes the required affirmations, information, and documentation; that

    each Claim Form was submitted in a timely fashion; and that the Settlement Class Claimant is a

    member of the Settlement Class. All such Claim criteria shall be strictly enforced. Any Settlement

    Class Claimant’s failure to provide any of the required affirmations or information shall result in

    the Claim being deemed invalid, and YouFit shall not have any further obligation to process or

    make any Claim Settlement Payment on such invalid Claim. The Administrator shall not receive

    any incentive for denying claims.

                   5.      Settlement Class Payment List

           At least ten (10) days before the Final Approval Hearing, the Administrator shall provide

    Class Counsel and Counsel for YouFit with the Settlement Class Payment List.

           D.      Opt-Out Rights

                   1.      Opt-Out Requirements

           A Settlement Class Member who wishes to opt-out of the Settlement Class must do so in

    writing. To opt-out, a Settlement Class Member must complete and send to Class Counsel (or the

    Administrator), at the address listed in the Class Notice, a Request for Exclusion that is postmarked

    no later than the Opt-Out Deadline, as specified in the Class Notice (or as the Court otherwise

    requires). The Request for Exclusion must: (a) identify the case name; (b) identify the name,

    address, and telephone number of the Settlement Class Member; (c) identify the telephone number

    at which the person received a text message from YouFit; (d) be personally signed by the

    Settlement Class Member requesting exclusion; and (e) contain a statement that indicates a desire

                                                     18
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 19 of 76



    to be excluded from the Settlement Class in the Action, such as: “I hereby request that I be

    excluded from the proposed Settlement Class in Halperin v. YouFit Health Clubs, LLC, Case No.

    18-CV-61722-DIMITROULEAS.”

           Any Settlement Class Member who does not opt-out of the Settlement in the manner

    described herein shall be deemed to be part of the Settlement Class, and shall be bound by all

    subsequent proceedings, orders, and judgments, including the Final Approval Order.

           A Settlement Class Member who desires to opt-out must take timely affirmative written

    action in accordance with this Section, even if the Settlement Class Member desiring to opt-out

    (a) files or has filed a separate action against any of the Released Parties, or (b) is, or becomes, a

    putative class member in any other class action filed against any of the Released Parties.

                   2.      Opt-Outs Not Bound

           Any Settlement Class Member who properly opts out of the Settlement Class shall not: (a)

    be bound by any orders or judgments relating to the Settlement; (b) be entitled to relief under, or

    be affected by, this Agreement; (c) gain any rights by virtue of this Agreement; or (d) be entitled

    to object to any aspect of the Settlement.

                   3.      List of Requests for Exclusion

           At least ten (10) days before the Final Approval Hearing, the Administrator shall provide

    Class Counsel and Counsel for YouFit with a list of all timely Requests for Exclusion along with

    copies of such Requests for Exclusion.

                   4.      All Settlement Class Members Bound By Settlement

           Except for those Settlement Class Members who timely and properly file a Request for

    Exclusion, all other Settlement Class Members will be deemed to be Settlement Class Members

    for all purposes under the Agreement, and upon the Effective Date, will be bound by its terms.



                                                     19
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 20 of 76



           E.      Objections

           Any Settlement Class Member who does not opt-out of the Settlement may object to the

    Settlement. To object, the Settlement Class Member must comply with the procedures and

    deadlines in this Agreement.

                   1.     Process

           Any Settlement Class Member who wishes to object to the Settlement must do so in writing

    on or before the Objection Deadline, as specified in the Class Notice and Preliminary Approval

    Order. The written objection must be filed with the Court and mailed (with the requisite postmark)

    to Class Counsel and Counsel for YouFit (at the addresses identified in Sections I(I) and I(N)), no

    later than the Objection Deadline.

                   2.     Requirements

           The requirements to assert a valid written objection shall be set forth in the Class Notice.

    To be valid, the written objection must include:

         a. the name of the Action;

         b. the objector’s full name, address, and telephone number;

         c. an explanation of the basis on which the objector claims to be a Settlement Class

             Member;

         d. all grounds for the objection, accompanied by any legal support for the objection known

             to the objector or her counsel;

         e. the number of times in which the objector has objected to a class action settlement within

             the five years preceding the date that the objector files the objection, the caption of each

             case in which the objector has made such an objection, and a copy of any orders related

             to or ruling on the objector’s prior such objections that were issued by the trial and

             appellate courts in each listed case;

                                                     20
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 21 of 76



         f. the identity of all counsel who represent the objector, including any former or current

             counsel who may be entitled to compensation for any reason related to the objection to

             the Settlement or fee application;

         g. a copy of any orders related to or ruling on counsel’s or the counsel’s law firm’s prior

             objections made by individuals or organizations represented by that were issued by the

             trial and appellate courts in each listed case in which the objector’s counsel and/or

             counsel’s law firm have objected to a class action settlement within the preceding 5 years

             the objector’s counsel;

         h. any and all agreements that relate to the objection or the process of objecting—whether

             written or oral—between objector or objector’s counsel and any other person or entity;

         i. the identity of all counsel (if any) representing the objector who will appear at the Final

             Approval Hearing;

         j. a statement confirming whether the objector intends to personally appear and/or testify

             at the Final Approval Hearing;

         k. a list of all persons who will be called to testify at the Final Approval Hearing in support

             of the objection; and

         l. the objector’s signature (an attorney’s signature is not sufficient).

           Any Settlement Class Member who fails to object to the Settlement in the manner described

    in the Class Notice and consistent with this Section shall be deemed to have waived any such

    objection, shall not be permitted to object to any terms or approval of the Settlement at the Final

    Approval Hearing, and shall be foreclosed from seeking any review of the Settlement or the terms

    of this Agreement by appeal or other means.




                                                    21
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 22 of 76



                   3.     Appearance

           Subject to approval by the Court, any Settlement Class Member who files and serves a

    written objection in accordance with this Section may appear, in person or by counsel, at the Final

    Approval Hearing held by the Court, to show cause why the Settlement should not be approved as

    fair, adequate, and reasonable, but only if the objecting Settlement Class Member: (a) files with

    the Court a notice of intention to appear at the Final Approval Hearing by the Objection Deadline

    (“Notice of Intention to Appear”); and (b) serves the Notice of Intention to Appear on Class

    Counsel and Counsel for YouFit by the Objection Deadline.

           The Notice of Intention to Appear must include: (a) the case name and number; (b) the

    Settlement Class Member’s name, address, telephone number, and signature, and, if represented

    by counsel, their contact information; (c) the telephone number where he or she received a text

    message from YouFit; and (d) copies of any papers, exhibits, or other evidence that the objecting

    Settlement Class Member will present to the Court in connection with the Final Approval Hearing.

           Any Settlement Class Member who does not file a Notice of Intention to Appear in

    accordance with the deadlines and other specifications set forth in the Class Notice and this

    Agreement shall not be entitled to appear at the Final Approval Hearing and raise any objections.

                   4.     Discovery From Settlement Class Members Who Object To The
                          Settlement

           The Parties shall have the right to take discovery from any Settlement Class Member who

    objects to the Settlement without further leave of court. If the Settlement Class Member who

    objects to the Settlement is represented by counsel, the Parties shall also have the right to take

    discovery from the Settlement Class Member’s counsel without further leave of court.




                                                    22
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 23 of 76



           F.      Funding & Distribution of The Settlement Fund and Claim Settlement
                   Payment

                   1.      Settlement Fund

           As described herein, the Settlement Fund shall be used to provide the exclusive recovery

    and relief for the Class. Any part of the Settlement Fund that is not used to provide relief for the

    Settlement Class shall remain with YouFit.

                   2.      Funding

           From the Settlement Fund, YouFit, within thirty (30) days after the Effective Date, shall

    fund all amounts required by the Administrator for distribution of any Claim Settlement Payments

    to Settlement Class Members who submit timely and valid Claim Forms.

                   3.      Distribution

           The Administrator shall pay any Claim Settlement Payments to Settlement Class Members

    who submit timely and valid Claim Forms within sixty (60) days after the Effective Date.

           G.      Non-Approval of Agreement

           This Agreement is conditioned on Final Approval without material modification by the

    Court. If the Agreement is not so approved, the Parties shall have the right to withdraw from the

    Agreement and return to the status quo, as if no settlement or this Agreement had been negotiated

    or entered into. Moreover, the Parties shall be deemed to have preserved all of their rights or

    defenses, and shall not be deemed to have waived any substantive, evidentiary, procedural, or other

    rights of any kind that they may have as to each other or any member of the Settlement Class. If

    the Agreement is approved without material modification by the Court, but is later reversed or

    vacated on appeal, each of the Parties shall have a right to withdraw from the Agreement and return

    to the status, for all litigation purposes, as if no Agreement had been negotiated or entered into,




                                                    23
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 24 of 76



    and shall not be deemed to have waived any substantive, evidentiary, procedural, or rights of any

    kind that they may have as to each other or any member of the Settlement Class.

           H.      Termination of Agreement

           Either Party shall have the right in her or its sole discretion to terminate this Agreement,

    declare it null and void, and have no further obligations under this Agreement if any of the

    following conditions occurs: (1) the Court, within one-hundred eighty (180) days after the motion

    for preliminary approval is filed, fails or declines to grant Preliminary Approval in accordance

    with the terms of the Preliminary Approval Order; (2) the Court, within three-hundred sixty (360)

    days after granting Preliminary Approval in accordance with the terms of the Preliminary Approval

    Order, fails or declines to grant Final Approval in accordance with the terms of the Final Approval

    Order; (3) an appellate court vacates or reverses the Final Approval Order; (4) the Effective Date

    does not occur for any reason; (5) the total number of Settlement Class Members who properly

    and timely exercise their right to opt out of the Settlement Class exceeds five percent (5%) of the

    total number of Settlement Class Members, or (6) any condition described in this Agreement,

    including any Exhibits, as a basis for termination or cancellation occurs.

           I.      Retention of Records

           The Administrator shall retain all records relating to payment of claims under this

    Agreement for a period of five (5) years from the Effective Date. Those records shall be maintained

    in accordance with this Agreement as Confidential Information.

    IV.    EXCLUSIVE REMEDY/DISMISSAL OF CLAIMS/JURISDICTION

           C.      Exclusive Remedy; Permanent Injunction

           Upon issuance of the Final Approval Order: (i) the Agreement shall be the exclusive

    remedy for any and all Settlement Class Members, except those who have properly requested

    exclusion (opted out) in accordance with the terms and provisions hereof; (ii) the Released Parties

                                                    24
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 25 of 76



    shall not be subject to liability or expense for any of the Released Claims to any Settlement Class

    Member(s); (iii) Settlement Class Members who have not opted out shall be permanently barred

    and enjoined from asserting any Released Claims in any action or from filing, commencing,

    prosecuting, intervening in, or participating in (as class members or otherwise) any action based

    on or relating to any of the Released Claims or the facts and circumstances relating thereto; and

    (iv) Settlement Class Members who have not opted out shall be permanently barred and precluded

    from organizing Settlement Class Members, or soliciting the participation of Settlement Class

    Members, for purposes of pursuing any action (including by seeking to amend a pending complaint

    to include class allegations, or seeking class certification in a pending action) based on or relating

    to any of the Released Claims or the facts and circumstances relating thereto.

           D.      Dismissal of Claims

           The Parties agree that upon the Effective Date, the Action shall be dismissed with prejudice

    in accordance with the Final Approval Order.

           E.      Continuing Jurisdiction of Court

           The Court shall retain exclusive and continuing jurisdiction over this Action, the Parties,

    and this Agreement with respect to the performance of its terms and conditions (and disputes

    arising out of or relating to this Agreement), the proper provision of all benefits, and the

    implementation and enforcement of its terms, conditions, and obligations.

    V.     RELEASES

           Upon the Effective Date of this Agreement, the Released Parties shall be released and

    forever discharged by the Class Representative, the Settlement Class, and each Settlement Class

    Member from all Released Claims. The Settlement Class and each Settlement Class Member

    covenant and agree that they shall not hereafter seek to establish liability against any of the

    Released Parties based, in whole or in part, on any of the Released Claims. The Class

                                                     25
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 26 of 76



    Representatives, the Settlement Class, and each Settlement Class Member expressly waive and

    relinquish any and all rights which they may have under Section 1542 of the California Civil Code

    or any similar statute of the United States. Section 1542 reads as follows:

                   A general release does not extend to claims which the creditor does not
                   know or suspect to exist in his or her favor at the time of executing the
                   release, which if known by him or her must have materially affected his or
                   her settlement with the debtor.

           The Class Representative, the Settlement Class, and each Settlement Class Member may

    hereafter discover facts in addition to or different from those which they now know or believe to

    be true with respect to the subject matter of the Released Claims, but the Class Representative, the

    Settlement Class, and each Settlement Class Member, upon the Effective Date, shall be deemed to

    have, and by operation of the Final Approval Order, shall have, nevertheless, fully, finally, and

    forever waived, settled, and released any and all Released Claims, regardless of such subsequent

    discovery of additional or different facts.

           Upon the Effective Date of this Agreement, the Released Parties shall be released and

    forever discharged by the Plaintiff for any and all claims that she may have against any of the

    Released Parties.

           Upon issuance of the Final Approval Order, the Plaintiff, and all Settlement Class Members

    shall be permanently barred and enjoined from: (a) asserting any Released Claims in any action or

    proceeding or from filing, commencing, prosecuting, intervening in, or participating in (as class

    members or otherwise) any action or proceeding based on any of the Released Claims; and (b)

    organizing Settlement Class Members, or soliciting the participation of Settlement Class Members,

    for purposes of pursuing any action or proceeding (including by seeking to amend a pending

    complaint to include class allegations, or seeking class certification in a pending or future action




                                                    26
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 27 of 76



    or proceeding) based on any of the Released Claims. Nothing in this Agreement shall preclude any

    action to enforce the terms of the Agreement.

           This Agreement and the Releases herein do not affect the rights of Settlement Class

    Members who timely and properly submit a Request for Exclusion from the Settlement.

    VI.    COVENANTS, REPRESENTATIONS, AND WARRANTIES

           Plaintiff and the Settlement Class Members covenant and agree: (a) not to assert any of the

    Released Claims in any action or proceeding and not to file, commence, prosecute, intervene in,

    or participate in (as class members or otherwise) any action or proceeding based on any of the

    Released Claims against any of the Released Parties; (b) not to organize or solicit the participation

    of Settlement Class Members in a separate class for purposes of pursuing any action or proceeding

    (including by seeking to amend a pending complaint to include class allegations, or seeking class

    certification in a pending or future action or proceeding) based on or relating to any of the Released

    Claims or the facts and circumstances relating thereto against the Released Parties; and (c) that the

    foregoing covenants and this Agreement shall be a complete defense to any of the Released Claims

    against any of the Released Parties.

           Plaintiff represents and warrants that: (a) she is the sole and exclusive owner of her own

    Released Claims; (b) that she has not assigned or otherwise transferred any interest in any of the

    Released Claims against any of the Released Parties; (c) that she will not assign or otherwise

    transfer any interest in any of the Released Claims; and (d) that she has no surviving claim or cause

    of action against any of the Released Parties that is not being released by this Agreement.

           Class Counsel represent and warrant that: (a) they know of no other persons with claims

    against YouFit who are not included in the Settlement Class and whose claims will not be released

    upon the Effective Date of this Agreement; (b) they will keep confidential and not publicly

    disclose, disseminate, or use any of the information in the Settlement Class Data; and (c) they will
                                                     27
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 28 of 76



    not advertise for or solicit individuals to bring any additional lawsuits or claims against the

    Released Parties.

    VII.   MISCELLANEOUS PROVISIONS

           A.      Cooperation to Facilitate this Settlement

           The Parties agree that they shall work together in good faith to facilitate this Agreement,

    as well as undertake any required steps to effectuate the purposes and intent of this Agreement.

           B.      Representation by Counsel

           The Parties represent and warrant that they have been represented by, and have consulted

    with, the counsel of their choice regarding the provisions, obligations, rights, risks, and legal

    effects of this Agreement and have been given the opportunity to review independently this

    Agreement with such legal counsel and agree to the particular language of the provisions herein.

           C.      No Admission of Liability

           Nothing in this Agreement, or the Parties’ willingness to enter into this Agreement, shall

    be construed as an admission by any person or entity, of any liability or wrongdoing of any Party,

    or of the truth of any allegations made by the Class Representative, on behalf of herself or the

    Settlement Class, against YouFit. YouFit expressly denies and disclaims any liability or

    wrongdoing. The existence, contents, and terms of Agreement, and any negotiations, statements,

    or proceedings in connection therewith, shall not be admissible as evidence for any purpose in any

    proceeding, except solely for purposes of enforcement of the Agreement’s terms; however, this

    Agreement may be used by either Party and pleaded as a full and complete defense to any action,

    suit, or other proceeding that has been or may be instituted, prosecuted, or attempted with respect

    to any of the Released Claims, and may be filed, offered, and received into evidence, and otherwise

    used for such defense.



                                                    28
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 29 of 76



           D.      Contractual Agreement

           The Parties understand and agree that all terms of this Agreement are contractual and are

    not a mere recital, and each signatory warrants that he or she is competent and possesses the full

    and complete authority to execute and covenant to this Agreement on behalf of the Party that he

    or she represents.

           E.      Change of Time Periods

           The time periods and/or dates described in this Agreement with respect to the giving of

    notices and hearings are subject to approval and change by the Court or by written agreement of

    Class Counsel and Counsel for YouFit, without notice to Settlement Class Members. The Parties

    reserve the right, by agreement and subject to Court approval, to grant any reasonable extension

    of time that might be needed to carry out any of the provisions of this Agreement.

           F.      Integration

           This Agreement constitutes a single, integrated written contract expressing the entire

    agreement of the Parties relative to the subject matter hereof. This Agreement supersedes all prior

    representations, agreements, understandings, both written and oral, among the Parties, or any of

    them, with respect to the subject matter of this Agreement. No covenants, agreements,

    representations, or warranties of any kind whatsoever have been made by any Party hereto, except

    as provided for herein, and no Party is relying on any prior oral or written representations,

    agreements, understandings, or undertakings with respect to the subject matter of this Agreement.

           G.      Drafting

           The Parties agree that no single Party shall be deemed to have drafted this Agreement, or

    any portion thereof, for purpose of the invocation of the doctrine of contra proferentem. This

    Agreement is a collaborative effort of the Parties and their respective attorneys.



                                                     29
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 30 of 76



            H.     Costs

            Except as otherwise provided herein, each Party shall bear its own legal and other costs

    incurred in connection with the Released Claims, including the preparation and performance of

    this Agreement.

            I.     Modification or Amendment

            This Agreement may not be modified or amended, nor may any of its provisions be waived,

    except by a writing signed by the Parties who executed this Agreement or their successors-in-

    interest.

            J.     No Waiver

            The failure of a Party hereto to insist upon strict performance of any provision of this

    Agreement shall not be deemed a waiver of such Party’s rights or remedies or a waiver by such

    Party of any default by another Party in the performance or compliance of any of the terms of this

    Agreement. In addition, the waiver by one Party of any breach of this Agreement by another Party

    shall not be deemed a waiver of any other prior or subsequent breach of this Agreement.

            K.     Severability

            Should any part, term, or provision of this Agreement be declared or determined by any

    court or tribunal to be illegal or invalid, the Parties agree that the Court may modify such provision

    to the extent necessary to make it valid, legal, and enforceable. In any event, such provision shall

    be separable and shall not limit or affect the validity, legality, or enforceability of any other

    provision hereunder; provided, however, that the terms of this Section shall not apply should any

    court or tribunal find any part, term, or provision of the release to be illegal or invalid in any

    manner.




                                                     30
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 31 of 76



               L.     No Violation of Law or Agreement

               The execution, delivery, and performance of this Agreement by the Parties hereto does not

    and will not, conflict with, violate, result in a breach of, or cause a default under, (a) any applicable

    provision of any federal, state, or local law or regulation, (b) any provision of any order, arbitration

    award, judgment, or decree, or (c) any provision of any agreement or instrument applicable to the

    Parties.

               M.     Successors

               This Agreement shall be binding upon and inure to the benefit of the heirs, successors, and

    assigns of the Parties hereto.

               N.     Choice of Law

               All terms and conditions of this Agreement shall be governed by and interpreted according

    to the laws of the State of Florida, without reference to its conflict of law provisions, except to the

    extent that federal law governs. The adequacy of the settlement, any determination regarding Class

    Counsel’s fees and expenses, and any Service Award shall be governed by federal law.

               O.     Fair and Reasonable

               The Parties and their counsel believe that this Agreement is a fair and reasonable

    compromise of the disputed claims, it is in the best interests of the Parties, and have arrived at this

    Agreement as a result of extensive arms-length negotiations.

               P.     Headings

               All headings contained herein are for informational purposes only and do not constitute a

    substantive part of this Agreement. In the event of a dispute concerning the terms and conditions

    of this Agreement, the headings shall be disregarded.




                                                       31
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 32 of 76



           Q.      Exhibits

           The Exhibits to this Agreement are expressly incorporated and made part of the terms and

    conditions set forth herein.

           R.      Counterparts

           This Agreement may be executed in one or more counterparts. All executed counterparts,

    and each of them, shall be deemed to be one and the same instrument provided that counsel for the

    Parties to this Agreement shall exchange among themselves original signed counterparts.

           S.      Facsimile and Electronic Mail

           Transmission of a signed Agreement by facsimile or electronic mail shall constitute receipt

    of an original signed Agreement by mail.

           T.      Warranty of Signature

           Each signer of this Agreement represents and warrants that he or she is authorized to

    execute this Agreement in his or her official capacity on behalf of the Party to this Agreement for

    which he or she is signing and that this Agreement is binding on the principal represented by that

    signatory.

           U.      No Assignment

           Each Party represents and warrants that such Party has not assigned or otherwise

    transferred (via subrogation or otherwise) any right, title, or interest in or to any claims, causes of

    action, or demands which were or could have been, or ever could be asserted against any Party and

    that are released in this Agreement, or which were, could have been, or ever could be asserted

    against any Party. Any Party that breaches the representations and warranties set forth in this

    Section shall indemnify and hold harmless each other Party, its parents, subsidiaries, and affiliates,

    and their respective owners, agents, attorneys, successors, heirs, assigns, administrators, officers,

    directors, employees, and all other persons acting in concert with them from any and every claim

                                                      32
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 33 of 76



    or demand of every kind or character arising out of a breach by any such breaching Party of its

    representations and warranties in this Section.

           V.      Confidentiality; Communications to Media and Public

           The Parties agree that the terms of this Settlement shall remain confidential and not be

    disclosed by any Party until the Agreement is filed in connection with the Preliminary Approval

    Application.

           The Parties also agree that before the entry of Final Approval of the Settlement, they shall

    not publish a press release or a release on the Internet concerning the Settlement without the prior

    written review and approval of Plaintiff or YouFit, as the case may be.

           The Parties further agree that before the entry of Final Approval of the Settlement, if any

    print or electronic media outlet contacts any Party or its counsel seeking information or a statement

    regarding the Settlement, in the absence of a response agreed on by all Parties, no information will

    be provided in response to such inquiries.

           For the avoidance of any doubt, nothing in this Agreement prevents the Parties from

    making any disclosures required to effectuate this Agreement or from making any disclosures

    required by law.




                                                      33
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 34 of 76
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 35 of 76
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 36 of 76




                      EXHIBIT 1
                                                                             << Mail ID>>
      Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 37 of 76
                          YouFit Health Clubs, LLC Settlement CLAIM FORM


                                                 Case No. 18-CV-61722-DIMITROULEAS


Return this Claim Form to: Claim Administrator, PO Box xxxx, Portland, OR xxxxx- xxxx. Questions, visit www. www.YFTCPAsettlement.com.com or call 1-
                                                                        xxx-xxx-xxxx.
    DEADLINE: THIS CLAIM FORM MUST BE SUBMITTED ONLINE OR POSTMARKED BY MONTH DAY , YEAR BE
  FULLY COMPLETED, BE SIGNED UNDER OATH, AND MEET ALL CONDITIONS OF THE SETTLEMENT AGREEMENT.

                              YOU MUST SUBMIT THIS CLAIM FORM TO RECEIVE A SETTLEMENT PAYMENT.

Please note that if you are a Class Member, the Class Member Verification section below requires you to state, under penalty of perjury, that all information
contained therein is true and correct. This Claim Form may be researched and verified by the Claim Administrator.



                                                     YOUR CONTACT INFORMATION

   Name:
                            (First)                          (Middle)                          (Last)

   Current Address:

   (City)                                                           (State)                (ZIP Code)


   Telephone Number on the Date you Received an Autodialed Call or Text Message: (                                )           –
   Email address :

   Current Phone Number: (               )             –                       or  check if same as above
   (Please provide a phone number where you can be reached if further information is required.)

   Claim ID :

                                                                Class Member Verification
  By submitting this claim form, I declare under penalty of perjury that I am a member of the Class
  (defined as: All persons who from four years prior to the filing of this action (1) were sent a text
  message from YouFit related to the offering of YouFit’s products or services and (2) who were not
  members of YouFit at the time he or she was sent the text message and (3) who did not consent to
  receive the text messages.)
                           ************************************************************************
                       Additional information regarding the Settlement can be found at visit www.YFTCPAsettlement.com



   I declare under penalty of perjury that the foregoing is true and correct.

   Signature:                                                                   Date:


  Print Name:

If you have questions, you may call the Claim Administrator at 1-xxx-xxx-xxxx.
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 38 of 76




                      EXHIBIT 2
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 39 of 76



       If You Received a Text Message from YouFit Health Clubs, LLC, You May Be Entitled to a
                               Payment from a Class Action Settlement

                  Si desea recibir esta notificación en español, llámenos o visite nuestra página web.

    A settlement has been reached in a class action lawsuit alleging that YouFit Health Clubs, LLC
    (“YouFit”) sent text messages to wireless telephone numbers without consent of the recipients in
    violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227. YouFit denies the allegations
    and any wrongdoing. The Court has not decided who is right.

    Who’s Included? The Settlement includes all persons who received a text message on their cell phone
    from YouFit and fall within the following class definition:

                All persons who from four years prior to the filing of this action (1) were sent a text
                message from YouFit related to the offering of YouFit’s products or services and (2)
                who were not members of YouFit at the time he or she was sent the text message and
                (3) who did not consent to receive the text messages.


    You received this email because records show that you may be a Settlement Class Member.

    What Are the Settlement Terms? YouFit has agreed to pay class members who submit a valid Claim
    Form and to pay for notice and administration costs of the Settlement, attorneys’ fees and expenses
    incurred by counsel for the Settlement Class, and service awards for the Plaintiffs. A Settlement Class
    Member who submits a timely and valid Claim Form will receive a check for $7.50. Only one Claim
    is allowed per Settlement Class Member.

    How Can I Get a Payment? To get a payment, you must submit a Claim Form by the deadline stated
    below. You may download a Claim Form at the Settlement Website, www.YFTCPAsettlement.com
    or request a Claim Form by calling the Settlement Administrator at the toll-free number below. To be
    valid, a Claim Form must be completed fully and accurately, signed under penalty of perjury, and
    submitted timely. You may submit a Claim Form by U.S. mail, email a Claim Form, file a Claim Form
    online, or submit a Claim Form via the Toll-Free Settlement Hotline. If you send in a Claim Form by
    U.S. mail, it must be postmarked by xxxxxxxxxx. If you file a Claim Form online, then you must so
    file by 11:59 p.m. EST on xxxxxxxxxx.

    Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude
    yourself by xxxxxxxxxx. If you do not exclude yourself, you will release any claims you may have, as
    more fully described in the Settlement Agreement, available at the Settlement Website. You may object
    to the Settlement by xxxxxxxxxx. The Court will hold a Final Approval Hearing on xxxxxxxxxx to
    consider whether to approve the Settlement, a request for attorneys’ fees of $250,000.00, and service
    awards of $5,000 to the Class Representative. You may appear at the hearing, either yourself or through
    an attorney you hire, but you don’t have to. For more information, call or visit the Settlement Website.

    www.YFTCPAsettlement.com                                                           1- 844-551-1722




    000004/00995238_1
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 40 of 76




                      EXHIBIT 3
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 41 of 76



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 18-CV-61722-DIMITROULEAS

    Cydney Halperin, individually and on
    behalf of all others similarly situated,

                       Plaintiff,

    v.

    YouFit Health Clubs, LLC, a
    limited liability company

                       Defendant.
                                                        /

                       [PROPOSED] ORDER GRANTING FINAL APPROVAL TO
                       CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

               On ____________, 201__, the Court granted preliminary approval to the proposed class

    action settlement set forth in the Settlement Agreement and Release (the “Settlement Agreement”)

    between Plaintiff Cydney Halperin (“Plaintiff”), on behalf of himself and all members of the

    Settlement Class, 1 and Defendant YouFit Health Clubs, LLC (“YouFit” or “Defendant”)

    (collectively, the “Parties”). The Court also provisionally certified the Settlement Class for

    settlement purposes, approved the procedure for giving Class Notice to the members of the

    Settlement Class, and set a Final Approval Hearing to take place on ____________________.

               On _________________, the Court held a duly noticed Final Approval Hearing to

    consider: (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable,

    and adequate; (2) whether a judgment should be entered dismissing the Plaintiff’s Complaint on

    the merits and with prejudice in favor of Defendant and against all persons or entities who are

    Settlement Class Members herein who have not requested exclusion from the Settlement Class;



    1
        Unless otherwise defined, capitalized terms herein have the definitions found in the Settlement Agreement.
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 42 of 76



    and (3) whether and in what amount to award counsel for the Settlement Class as Attorneys’ Fees

    and Expenses and whether and in what amount to award a Service Award to Plaintiff.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

    I.     JURISDICTION OF THE COURT

           1.      The Court has personal jurisdiction over the parties and the Settlement Class

    Members, venue is proper, and the Court has subject matter jurisdiction to approve the Agreement,

    including all Exhibits thereto, and to enter this Final Approval Order. Without in any way affecting

    the finality of this Final Approval Order, this Court hereby retains jurisdiction as to all matters

    relating to administration, consummation, enforcement, and interpretation of the Settlement

    Agreement and of this Final Approval Order, and for any other necessary purpose.

           2.      The Settlement Agreement was negotiated at arm’s length by experienced counsel

    who were fully informed of the facts and circumstances of this litigation (the “Action”) and of the

    strengths and weaknesses of their respective positions. The Settlement Agreement was reached

    after the Parties had engaged in mediation and extensive settlement discussions and after the

    exchange of information, including information about the size and scope of the Settlement Class.

    Counsel for the Parties were therefore well positioned to evaluate the benefits of the Settlement

    Agreement, taking into account the expense, risk, and uncertainty of protracted litigation.

           3.      The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23

    have been satisfied for settlement purposes for each Settlement Class Member in that: (a) the

    number of Settlement Class Members is so numerous that joinder of all members thereof is

    impracticable; (b) there are questions of law and fact common to the Settlement Class; (c) the

    claims of Plaintiff are typical of the claims of the Settlement Class he seeks to represent; (d)

    Plaintiff have and will continue to fairly and adequately represent the interests of the Settlement

    Class for purposes of entering into the Settlement Agreement; (e) the questions of law and fact

                                                     2
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 43 of 76



    common to the Settlement Class Members predominate over any questions affecting any

    individual Settlement Class Member; (f) the Settlement Class is ascertainable; and (g) a class

    action is superior to the other available methods for the fair and efficient adjudication of the

    controversy.

    II.    CERTIFICATION OF SETTLEMENT CLASS

           4.      Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement

    Class, as identified in the Settlement Agreement: “All persons who from four years prior to the

    filing of this action (1) were sent a text message from YouFit related to the offering of YouFit’s

    products or services and (2) who were not members of YouFit at the time he or she was sent the

    text message and (3) who did not consent to receive the text messages.” Excluded from the

    Settlement Class are: (i) the district judge and magistrate judge presiding over this case, the judges

    of the U.S. Court of Appeals for the Eleventh Circuit, their spouses, and persons within the third

    degree of relationship to either of them; (2) individuals who are or were during the Class Period

    agents, directors, employees, officers, or servants of YouFit or of any affiliate or parent of YouFit;

    (3) Plaintiff’s counsel and their employees, and (4) all persons who file a timely and proper request

    to be excluded from the Settlement Class in accordance with Section III(D) of the Settlement

    Agreement.

    III.   APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS COUNSEL

           5.      The Court finally appoints Scott A. Edelsberg of Edelsberg Law, P.A.; Andrew J.

    Shamis of Shamis and Gentile, P.A.; and Avi Kaufman of Kaufman P.A., as Class Counsel for the

    Settlement Class.

           6.      The Court finally designates Plaintiff as the Class Representative.

    IV.    NOTICE AND CLAIMS PROCESS

           7.      The Court makes the following findings on notice to the Settlement Class:

                                                      3
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 44 of 76



                   (a)     The Court finds that the distribution of the Class Notice, as provided for in

    the Settlement Agreement, (i) constituted the best practicable notice under the circumstances to

    Settlement Class Members, (ii) constituted notice that was reasonably calculated, under the

    circumstances, to apprise Settlement Class Members of, among other things, the pendency of the

    Action, the nature and terms of the proposed Settlement, their right to object or to exclude

    themselves from the proposed Settlement, and their right to appear at the Final Approval Hearing,

    (iii) was reasonable and constituted due, adequate, and sufficient notice to all persons entitled to

    be provided with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the

    United States Constitution, the Rules of this Court, and any other applicable law.

                   (b)     The Court finds that the Class Notice and methodology set forth in the

    Settlement Agreement, the Preliminary Approval Order, and this Final Approval Order (i)

    constitute the most effective and practicable notice of the Final Approval Order, the relief available

    to Settlement Class Members pursuant to the Final Approval Order, and applicable time periods;

    (ii) constitute due, adequate, and sufficient notice for all other purposes to all Settlement Class

    Members; and (iii) comply fully with the requirements of Fed. R. Civ. P. 23, the United States

    Constitution, the Rules of this Court, and any other applicable laws.

    V.     FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT

           8.      The Settlement Agreement is finally approved in all respects as fair, reasonable and

    adequate. The terms and provisions of the Settlement Agreement, including all Exhibits thereto,

    have been entered into in good faith and are hereby fully and finally approved as fair, reasonable,

    and adequate as to, and in the best interests of, each of the Parties and the Settlement Class

    Members.

    VI.    ADMINISTRATION OF THE SETTLEMENT



                                                      4
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 45 of 76



           9.      The Parties are hereby directed to implement the Settlement Agreement according

    to its terms and provisions. The Administrator is directed to provide Claim Settlement Payments

    to those Settlement Class Members who submit valid, timely, and complete Claims.

           10.     The Court hereby approves Class Counsel’s request for attorney fees, costs, and

    expenses, and awards Class Counsel $_____________ as reasonable attorneys’ fees and costs,

    inclusive of the award of reasonable costs incurred in this Action, which consists of ___ % of the

    Settlement Fund, in the manner specified in the Settlement Agreement. The Court finds that the

    requested fees are reasonable under the percentage of the fund for the reasons set forth herein. The

    award of attorneys’ fees and costs to Class Counsel shall be paid from the Settlement Fund within

    the time period and manner set forth in the Settlement Agreement.

           11.     The Court hereby awards Class Counsel for their time incurred and expenses

    advanced. The Court has concluded that: (a) Class Counsel achieved a favorable result for the

    Class by obtaining Defendant’s agreement to make significant funds available to Settlement Class

    Members, subject to submission of valid claims by eligible Settlement Class Members; (b) Class

    Counsel devoted substantial effort to pre- and post-filing investigation, legal analysis, and

    litigation; (c) Class Counsel prosecuted the Settlement Class’s claims on a contingent fee basis,

    investing significant time and accumulating costs with no guarantee that they would receive

    compensation for their services or recover their expenses; (d) Class Counsel employed their

    knowledge of and experience with class action litigation in achieving a valuable settlement for the

    Settlement Class, in spite of Defendant’s possible legal defenses and its experienced and capable

    counsel; (3) Class Counsel have standard contingent fee agreements with Plaintiff, who has

    reviewed the Settlement Agreement and been informed of Class Counsel’s fee request and have

    approved; and (f) the Notice informed Settlement Class Members of the amount and nature of

    Class Counsel’s fee and cost request under the Settlement Agreement, Class Counsel filed and

                                                     5
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 46 of 76



    posted their Petition in time for Settlement Class Members to make a meaningful decision whether

    to object to the Class Counsel’s fee request, and ____ Settlement Class Member(s) objected.

           12.     In addition, the Court has applied the factors articulated in Camden I Condominium

    Ass’n, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991), to confirm the reasonableness of fees and

    costs requested. The court finds and concludes that the following applicable factors support the

    requested award of attorneys’ fees and costs:

                   a. Time and Labor Required, Preclusion from Other Employment and Time Limits
                      Imposed

           The work required of Class Counsel was extensive. These efforts required work

    representing Plaintiff and the class without compensation. The substantial work necessitated by

    this case diverted Class Counsel from putting time and resources into other matters.

                   b. Case Involved Difficult Issues; Risk of Nonpayment and Not Prevailing on the
                      Claims Was High

           This case involved difficult substantive issues which presented a significant risk of

    nonpayment, including uncertainty on class certification, contested issues about whether a ringless

    voicemail constituted a “call” under the Telephone Consumer Protection Act (“TCPA”), and

    whether the software and equipment used to send the messages constituted an Automatic

    Telephone Dialing System in a setting of developing case law and FCC rulings and recovery being

    dependent on a successful outcome, which was uncertain.

                   c. Class Counsel Achieved an Excellent Result for the Settlement Class

           Class Counsel achieved excellent monetary results for Settlement Class Members. Here,

    the Settlement will produce a per person cash benefit that is well within the range of recoveries

    established by other court approved TCPA class action settlements. See, e.g., Spillman v. RPM

    Pizza, LLC, Case No. 3:10-cv-00349.

                   d. The Requested Fee is Consistent with Customary Fees Awarded in Similar

                                                     6
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 47 of 76



                       Cases

           Many similar TCPA class settlements provide for one third of the fund. See Guarisma v.

    ADCAHB Medical Coverages, Inc., 1:13-cv-21016, Doc. 95 (S.D. Fla. June 24, 2015) (awarding

    one-third plus costs). Common-fund attorney fee awards of one-third are “consistent with the trend

    in this Circuit.” Reyes v. AT&T Mobility Servs., LLC, No. 10-20837-CIV, [DE 196], at 6. Here,

    Class Counsel is awarded less than in these other cases—_______%. This outcome was made

    possible by Class Counsel’s extensive experience in litigating class actions of similar size, scope,

    and complexity to the instant action. Class Counsel regularly engage in complex litigation

    involving consumer issues, all have been class counsel in numerous consumer class action cases.

                   e. This Case Required a High Level of Skill

           Class Counsel achieved a settlement that confers substantial monetary benefits to the

    Settlement Class despite the hard fought litigation against a sophisticated and well-financed defendant

    represented by top-tier counsel. See In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323, 1334 (S.D.

    Fla. 2001).

           13.     The Court awards a Service Award in the amount of $_________ to Plaintiff

    payable pursuant to the terms of the Settlement Agreement.

    VII.   RELEASE OF CLAIMS

           14.     Upon entry of this Final Approval Order, all members of the Class who did not

    validly and timely submit Requests for Exclusion in the manner provided in the Agreement shall,

    by operation of this Final Approval Order, have fully, finally and forever released, relinquished

    and discharged Defendant and the Released Parties from the Released Claims as set forth in the

    Settlement Agreement

           15.     Furthermore, all members of the Class who did not validly and timely submit

    Requests for Exclusion in the manner provided in the Agreement are hereby permanently barred

                                                      7
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 48 of 76



    and enjoined from filing, commencing, prosecuting, maintaining, intervening in, participating in,

    conducting or continuing, either directly or in any other capacity, either individually or as a class,

    any action or proceeding in any court, agency, arbitration, tribunal or jurisdiction, asserting any

    claims released pursuant to the Settlement Agreement, or seeking an award of fees and costs of

    any kind or nature whatsoever and pursuant to any authority or theory whatsoever, relating to or

    arising from the Action or that could have been brought in the Action and/or as a result of or in

    addition to those provided by the Settlement Agreement.

           16.     The terms of the Settlement Agreement and of this Final Approval Order, including

    all Exhibits thereto, shall be forever binding on, and shall have res judicata and preclusive effect

    in, all pending and future lawsuits maintained by Plaintiff and all other Settlement Class Members,

    as well as their heirs, executors and administrators, successors, and assigns.

           17.     The Releases, which are set forth in Section V of the Settlement Agreement and

    which are also set forth below, are expressly incorporated herein in all respects and are effective

    as of the date of this Final Approval Order; and the Released Parties (as that term is defined below

    and in the Settlement Agreement) are forever released, relinquished, and discharged by the

    Releasing Persons (as that term is defined below and in the Settlement Agreement) from all

    Released Claims (as that term is defined below and in the Settlement Agreement).

                   (a)     The Settlement Agreement and Releases do not affect the rights of

    Settlement Class Members who timely and properly submit a Request for Exclusion from the

    Settlement in accordance with the requirements in Section III(D) of the Settlement Agreement.

                   (b)     The administration and consummation of the Settlement as embodied in the

    Settlement Agreement shall be under the authority of the Court. The Court shall retain jurisdiction

    to protect, preserve, and implement the Settlement Agreement, including, but not limited to,

    enforcement of the Releases. The Court expressly retains jurisdiction in order to enter such further

                                                      8
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 49 of 76



    orders as may be necessary or appropriate in administering and implementing the terms and

    provisions of the Settlement Agreement.

                   (c)    The Settlement Agreement shall be the exclusive remedy for any and all

    Settlement Class Members, except those who have properly requested exclusion (opted out), and

    the Released Parties shall not be subject to liability or expense for any of the Released Claims to

    any Settlement Class Member(s).

                   (d)    The Releases shall not preclude any action to enforce the terms of the

    Settlement Agreement, including participation in any of the processes detailed therein. The

    Releases set forth herein and in the Settlement Agreement are not intended to include the release

    of any rights or duties of the Settling Parties arising out of the Settlement Agreement, including

    the express warranties and covenants contained therein.

           18.     Plaintiff and all Settlement Class Members who did not timely exclude themselves

    from the Settlement Class are, from this day forward, hereby permanently barred and enjoined

    from directly or indirectly: (i) asserting any Released Claims in any action or proceeding; (ii)

    filing, commencing, prosecuting, intervening in, or participating in (as class members or

    otherwise), any lawsuit based on or relating to any the Released Claims or the facts and

    circumstances relating thereto; or (iii) organizing any Settlement Class Members into a separate

    class for purposes of pursuing as a purported class action any lawsuit (including by seeking to

    amend a pending complaint to include class allegations, or seeking class certification in a pending

    action) based on or relating to any of the Released Claims.




                                                    9
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 50 of 76



    VIII. NO ADMISSION OF LIABILITY

           19.     Neither the Settlement Agreement, nor any of its terms and provisions, nor any of

    the negotiations or proceedings connected with it, nor any of the documents or statements referred

    to therein, nor this Final Approval Order, nor any of its terms and provisions, shall be:

                   (a)     offered by any person or received against Defendant or any Released Party

    as evidence of, or construed as or deemed to be evidence of, any presumption, concession, or

    admission by Defendant of the truth of the facts alleged by any person, the validity of any claim

    that has been or could have been asserted in the Action or in any other litigation or judicial or

    administrative proceeding, the deficiency of any defense that has been or could have been asserted

    in the Action or in any litigation, or of any liability, negligence, fault, or wrongdoing by Defendant

    or any Released Party;

                   (b)     offered by any person or received against Defendant or any Released Party

    as evidence of a presumption, concession, or admission of any fault or violation of any law by

    Defendant or any Released Party; or

                   (c)     offered by any person or received against Defendant or any Released Party

    as evidence of a presumption, concession, or admission with respect to any liability, negligence,

    fault, or wrongdoing in any civil, criminal, or administrative action or proceeding.

    IX.    OTHER PROVISIONS

           20.     This Final Approval Order and the Settlement Agreement (including the Exhibits

    thereto) may be filed in any action against or by any Released Party (as that term is defined

    herein and the Settlement Agreement) to support a defense of res judicata, collateral estoppel,

    release, good faith settlement, judgment bar or reduction, or any theory of claim preclusion or

    issue preclusion or similar defense or counterclaim.



                                                     10
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 51 of 76



           21.     Without further order of the Court, the Settling Parties may agree to reasonably

    necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

           22.     In the event that the Effective Date does not occur, this Final Approval Order shall

    automatically be rendered null and void and shall be vacated and, in such event, all orders entered

    and releases delivered in connection herewith shall be null and void. In the event that the Effective

    Date does not occur, the Settlement Agreement shall become null and void and be of no further

    force and effect, neither the Settlement Agreement nor the Court’s Orders, including this Order,

    shall be used or referred to for any purpose whatsoever, and the Parties shall retain, without

    prejudice, any and all objections, arguments, and defenses with respect to class certification,

    including the right to argue that no class should be certified for any purpose, and with respect to

    any claims or allegations in this Action.

           23.     This Action, including all individual claims and class claims presented herein, is

    hereby dismissed on the merits and with prejudice against Plaintiff and all other Settlement Class

    Members, without fees or costs to any party except as otherwise provided herein.

           DONE and ORDERED at Miami, Florida, this ____ day of ___________, 2019



                                                  ____________________________________
                                                  HONORABLE WILLIAM P. DIMITROULEAS
                                                  UNITED STATES DISTRICT JUDGE


    Copies furnished to: Counsel of Record




                                                     11
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 52 of 76




                      EXHIBIT 4
    YouFit Health Clubs,
18-cv-61722-WPD          LLC
                      Document 36-1 Entered on FLSD Docket 05/24/2019      Page
                                                             FIRST-CLASS MAIL
    Administrator PO Box 6006                                    U.S. POSTAGE
                                                                      PAID
    Portland, OR 97208-6006                                       Portland, OR
                                                                PERMIT NO. 2882




     Legal Notice about a Class Action Settlement

                                           <<BARCODE>>

                                           <<NAME1>>
                                           <<NAME2>>
                                           <<ADDRESS1>>
                                           <<ADDRESS2>>
                                           <<CITY, ST, ZIP>>
                                           <<COUNTRY>>




  000004/00995239_1
18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page
            If You Received a Text Message from YouFit Health Clubs, LLC, You May Be Entitled to a Payment from a Class
                                                   Action Settlement

                        Si desea recibir esta notificación en español, llámenos o visite nuestra página web.

  A settlement has been reached in a class action lawsuit alleging that YouFit Health Clubs, LLC (“YouFit”) sent text messages to
  wireless telephone numbers without consent of the recipients in violation of the Telephone Consumer Protection Act, 47 U.S.C.
  § 227. YouFit denies the allegations and any wrongdoing. The Court has not decided who is right.

  Who’s Included? The Settlement includes all persons who received a text message on their cell phone from Youfit after July 25
  2014, and fall within the following class definition:

           All persons who from four years prior to the filing of this action (1) were sent a text message from YouFit
           related to the offering of YouFit’s products or services and (2) who were not members of YouFit at the time he
           or she was sent the text message and (3) who did not consent to receive the text messages.

  What Are the Settlement Terms? YouFit has agreed to pay class members who submit a valid Claim Form and to pay for notice
  and administration costs of the Settlement, attorneys’ fees and expenses incurred by counsel for the Settlement Class, and service
  award for the Plaintiff. A Settlement Class Member who submits a timely and valid Claim Form will receive a check for $7.50.
  Only one Claim is allowed per Settlement Class Member.

  How Can I Get a Payment? To get a payment, you must submit a Claim Form by the deadline stated below. You may download
  a Claim Form at the Settlement Website, www.YFTCPAsettlement.com or request a Claim Form by calling the Settlement
  Administrator at the toll-free number below. To be valid, a Claim Form must be completed fully and accurately, signed under
  penalty of perjury, and submitted timely. You may submit a Claim Form by U.S. mail, email a Claim Form, file a Claim Form
  online, or submit a Claim Form via the Toll-Free Settlement Hotline. If you send in a Claim Form by U.S. mail, it must be
  postmarked by xxxxxxxxxx. If you file a Claim Form online, then you must so file by 11:59 p.m. EST on xxxxxxxxxx.

  Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude yourself by xxxxxxxxxx. If
  you do not exclude yourself, you will release any claims you may have, as more fully described in the Settlement Agreement,
  available at the Settlement Website. You may object to the Settlement by xxxxxxxxxx. The Court will hold a Final Approval
  Hearing on xxxxxxxxxx to consider whether to approve the Settlement, a request for attorneys’ fees of $250,000.00, and a service
  award of $5,000 to the Class Representative. You may appear at the hearing, either yourself or through an attorney you hire, but
  you don’t have to. For more information, call or visit the Settlement Website.




000004/00995239_1
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 55 of 76




                      EXHIBIT 5
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 56 of 76



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO. 18-cv-61722-WPD
     CYDNEY HALPERIN, individually and on behalf
     of all others similarly situated,
        Plaintiff,

     vs.

     YOUFIT HEALTH CLUBS, LLC, a
     Florida limited liability company
       Defendant.
     ______________________________________

                 [PROPOSED] ORDER PRELIMINARILY APPROVING
       CLASS ACTION SETTLEMENT AND CERTIFYING THE SETTLEMENT CLASS

           Plaintiff Cydney Halperin, on behalf of herself and classes of similarly situated persons,

    (“Plaintiff”) and Defendant YouFit Health Clubs LLC, (“YouFit” or “Defendant”), have agreed to

    settle this Action pursuant to the terms and conditions set forth in an executed Settlement

    Agreement (“Settlement Agreement” or “Agreement”).            The Parties reached the Settlement

    through arm’s-length negotiations with the help of experienced mediator, Rodney Max, Esq. Under

    the Settlement, subject to the terms and conditions therein and subject to Court approval, Plaintiff

    and the proposed Settlement Class will fully, finally, and forever resolve, discharge, and release

    their claims.

           The Settlement has been filed with the Court, and Plaintiff and Class Counsel have filed

    an Unopposed Motion for Preliminary Approval of Class Settlement (“Motion”). Upon

    considering the Motion, the Settlement and all exhibits thereto, the record in these proceedings,

    the representations and recommendations of counsel, and the requirements of law, the Court finds

    that: (1) this Court has jurisdiction over the subject matter and the Parties to this Action; (2) the

    proposed Settlement Class meets the requirements of Federal Rule of Civil Procedure 23 and

                                                     1
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 57 of 76



    should be certified for settlement purposes only; (3) the persons and entities identified below

    should be appointed Class Representative and Class Counsel; (4) the Settlement is the result of

    informed, good-faith, arm’s-length negotiations between the Parties and their capable and

    experienced counsel, and is not the result of collusion; (5) the Settlement is within the range of

    reasonableness and should be preliminarily approved; (6) the proposed Notice program and

    proposed forms of Notice satisfy Federal Rule of Civil Procedure 23 and constitutional due process

    requirements, and are reasonably calculated under the circumstances to apprise the Settlement

    Class of the pendency of the Action, class certification, terms of the Settlement, Class Counsel’s

    application for an award of attorneys’ fees and expenses (“Fee Application”) and request for a

    Service Award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the

    Settlement, Class Counsel’s Fee Application, and/or the request for a Service Award for Plaintiff;

    (7) good cause exists to schedule and conduct a Final Approval Hearing, pursuant to Federal Rule

    of Civil Procedure 23(e), to assist the Court in determining whether to grant Final Approval of the

    Settlement and enter the Final Approval Order, and whether to grant Class Counsel’s Fee

    Application and request for a Service Award for Plaintiff; and (8) the other related matters

    pertinent to the Preliminary Approval of the Settlement should also be approved.

           Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

           1. As used in this Preliminary Approval Order, unless otherwise noted, capitalized terms

    shall have the definitions and meanings accorded to them in the Settlement.

           2. The Court has jurisdiction over the subject matter and Parties to this proceeding pursuant

    to 28 U.S.C. §§ 1331, 1332.

           3. Venue is proper in this District.

      Provisional Class Certification and Appointment of Class Representative and Class Counsel



                                                    2
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 58 of 76



           4. It is well established that “[a] class may be certified solely for purposes of settlement [if]

    a settlement is reached before a litigated determination of the class certification issue.” Borcea v.

    Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks omitted). In

    deciding whether to provisionally certify a settlement class, a court must consider the same factors

    that it would consider in connection with a proposed litigation class – i.e., all Rule 23(a) factors

    and at least one subsection of Rule 23(b) must be satisfied – except that the Court need not consider

    the manageability of a potential trial, since the settlement, if approved, would obviate the need for

    a trial. Id.; Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).

           5. The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure 23

    factors are present and that certification of the proposed Settlement Class is appropriate under Rule

    23. The Court therefore provisionally certifies the following Settlement Class.

           All persons who from four years prior to the filing of this action (1) were sent a text
           message from YouFit related to the offering of YouFit’s products or services and
           (2) who were not members of YouFit at the time he or she was sent the text message
           and (3) who did not consent to receive the text messages. Excluded from the
           Settlement Class are: (i) the district judge and magistrate judge presiding over this
           case, the judges of the U.S. Court of Appeals for the Eleventh Circuit, their spouses,
           and persons within the third degree of relationship to either of them; (2) individuals
           who are or were during the Class Period agents, directors, employees, officers, or
           servants of YouFit or of any affiliate or parent of YouFit; (3) Plaintiff’s counsel
           and their employees, and (4) all persons who file a timely and proper request to be
           excluded from the Settlement Class.

           6. Specifically, the Court finds, for settlement purposes and conditioned on final

    certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

    Class satisfies the following factors of Federal Rule of Civil Procedure 23:

           (a) Numerosity: In the Action, approximately 155,818 individuals are members of the

    proposed Settlement Class. The proposed Settlement Class is thus so numerous that joinder of all

    members is impracticable.



                                                      3
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 59 of 76



           (b) Commonality: “[C]ommonality requires the plaintiff to demonstrate that the class

    members ‘have suffered the same injury,’” and the plaintiff’s common contention “must be of such

    a nature that it is capable of classwide resolution – which means that determination of its truth or

    falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”

    Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted).

    Here, the commonality requirement is satisfied. Multiple questions of law and fact centering on

    Defendant’s class-wide practices are common to the Plaintiff and the Settlement Class, are alleged

    to have injured all members of the Settlement Class in the same way, and would generate common

    answers central to the viability of the claims were this case to proceed to trial.

           (c) Typicality: The Plaintiff’s claims are typical of the Settlement Class because they

    concern the same alleged Defendant’s practices, arise from the same legal theories, and allege the

    same types of harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied. See Kornberg v.

    Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where

    claims “arise from the same event or pattern or practice and are based on the same legal theory”);

    Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class

    where they “possess the same interest and suffer the same injury as the class members”).

           (d) Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the proposed class

    representatives have interests antagonistic to the class; and (2) whether the proposed class counsel

    has the competence to undertake the litigation at issue. See Fabricant v. Sears Roebuck, 202 F.R.D.

    310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied because there are no conflicts of interest

    between the Plaintiff and the Settlement Class, and Plaintiff has retained competent counsel to

    represent her and the Settlement Class. Class Counsel regularly engage in consumer class

    litigation, complex litigation, and other litigation similar to this Action, and have dedicated



                                                      4
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 60 of 76



    substantial resources to the prosecution of the Action. Moreover, the Plaintiff and Class Counsel

    have vigorously and competently represented the Settlement Class in the Action. See Lyons v.

    Georgia-Pacific Corp. Salaried Employees Rel. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000).

           (e) Predominance and Superiority: Rule 23(b)(3) is satisfied because the common legal and

    alleged factual issues here predominate over individualized issues, and resolution of the common

    issues for the members of the Settlement Class in a single, coordinated proceeding is superior to

    thousands of individual lawsuits addressing the same legal and factual issues. With respect to

    predominance, Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct

    impact on every class member’s effort to establish liability that is more substantial than the impact

    of individualized issues in resolving the claim or claims of each class member.” Sacred Heart

    Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir. 2010)

    (internal quotation marks omitted). Here, common questions present a significant aspect of the

    case and can be resolved for all members of the Settlement Class in a single adjudication. In a

    liability determination, those common issues would predominate over any issues that are unique

    to individual members of the Settlement Class. Moreover, each member of the Settlement Class

    has claims that arise from the same or similar alleged YouFit practices as well as the same legal

    theories.

           7. The Court appoints Plaintiff, Cydney Halperin, as Class Representative.

           8. The Court appoints the following people and firms as Class Counsel: Scott A. Edelsberg

    of Edelsberg Law, P.A.; Avi R. Kaufman of Kaufman P.A.; and Andrew J. Shamis of Shamis and

    Gentile, P.A.

           9. The Court recognizes that Defendant reserves its defenses and objections against and

    rights to oppose any request for class certification in the event that the proposed Settlement does



                                                     5
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 61 of 76



    not become Final for any reason. Defendant also reserves its defenses to the merits of the claims

    asserted in the event the Settlement does not become Final for any reason.

                                  Preliminary Approval of the Settlement

           10. At the preliminary approval stage, the Court’s task is to evaluate whether the Settlement

    is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26. “Preliminary

    approval is appropriate where the proposed settlement is the result of the parties’ good faith

    negotiations, there are no obvious deficiencies and the settlement falls within the range of reason.”

    Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. Jun. 15, 2010). Settlement

    negotiations that involve arm’s length, informed bargaining with the aid of experienced counsel

    support a preliminary finding of fairness. See Manual for Complex Litigation, Third, § 30.42 (West

    1995) (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

    reached in arm's-length negotiations between experienced, capable counsel after meaningful

    discovery.”) (internal quotation marks omitted).

           11. The Court preliminarily approves the Settlement, together with all exhibits thereto, as

    fair, reasonable, and adequate. The Court finds that the Settlement was reached in the absence of

    collusion, is the product of informed, good-faith, arm’s-length negotiations between the Parties

    and their capable and experienced counsel. The Court further finds that the Settlement, including

    the exhibits thereto, is within the range of reasonableness and possible judicial approval, such that:

    (a) a presumption of fairness is appropriate for the purposes of preliminary settlement approval;

    and (b) it is appropriate to effectuate notice to the Settlement Class, as set forth below and in the

    Settlement, and schedule a Final Approval Hearing to assist the Court in determining whether to

    grant Final Approval to the Settlement and enter a Final Approval Order.




                                                       6
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 62 of 76



                            Approval of Class Notice and the Claims Process

           12. The Court approves the form and content of the Class notices, substantially in the forms

    attached as Exhibits 2, 3 and 5 to the Settlement, and the Claim Form attached thereto as Exhibit

    1. The Court further finds that the Class Notice program described in the Settlement is the best

    practicable under the circumstances. The Class Notice program is reasonably calculated under the

    circumstances to inform the Settlement Class of the pendency of the Action, certification of a

    Settlement Class, the terms of the Settlement, Class Counsel’s Fee Application and the request for

    Service Award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the

    Settlement. The Class notices and Class Notice program constitute sufficient notice to all persons

    entitled to notice. The Class notices and Class Notice program satisfy all applicable requirements

    of law, including, but not limited to, Federal Rule of Civil Procedure 23 and the Constitutional

    requirement of Due Process.

           13. JND Legal Administration, Inc., shall serve as the Administrator.

           14. The Administrator shall implement the Class Notice program, as set forth below and in

    the Settlement, using the Class notices substantially in the forms attached as Exhibits to the

    Settlement and approved by this Preliminary Approval Order. Notice shall be provided to the

    members of the Settlement Class pursuant to the Class Notice program, as specified in the

    Settlement and approved by this Preliminary Approval Order. The Class Notice program shall

    include, to the extent necessary, Email Notice, Mail Notice, and Long-Form Notice, as set forth in

    the Settlement and below.

           19. The Administrator shall administer Mail Notice as set forth in the Settlement. Mail

    Notice shall be completed no later than 60 days after the entry of this order.




                                                     7
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 63 of 76



           23. The Administrator shall administer Email Notice as set forth in the Settlement. Email

    Notice shall be completed no later than 60 days after the entry of this order.

           24. The Administrator shall establish a Settlement Website as a means for Settlement Class

    members to obtain notice of, and information about, the Settlement. The Settlement Website shall

    be established as soon as practicable following Preliminary Approval, but no later than before

    commencement of the Class Notice program. The Settlement Website shall include an online

    portal to file Claim Forms, hyperlinks to the Settlement, the Long-Form Notice, the Preliminary

    Approval Order, and other such documents as Class Counsel and counsel for Defendant agree to

    include. These documents shall remain on the Settlement Website until at least sixty (60) days

    following the Claim Deadline.

           25. The Administrator is directed to perform all substantive responsibilities with respect to

    effectuating the Class Notice program, as set forth in the Settlement.

                            Final Approval Hearing, Opt-Outs, and Objections

           26. A Final Approval Hearing shall be held before this Court on ___________ ___, 2019

    at ____ __.m. to determine whether to grant Final Approval to the Settlement and to enter a Final

    Approval Order, and whether Class Counsel’s Fee Application and request for a Service Award

    for the Class Representative should be granted.

           27. Any person within the Settlement Class who wishes to be excluded from the Settlement

    Class may exercise their right to opt-out of the Settlement Class by following the opt-out

    procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

    To be valid and timely, opt-out requests must be received by those listed in the Long-Form Notice

    on or before the last day of the Opt-Out Period, which is 30 days before the Final Approval Hearing

    (“Opt-Out Deadline”), and mailed to the addresses indicated in the Long Form Notice.



                                                      8
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 64 of 76



            28. Any Settlement Class Member may object to the Settlement, Class Counsel’s Fee

    Application, or the request for a Service Award for Plaintiff. Any such objections must be mailed

    to the Clerk of the Court, Class Counsel, and YouFit’s Counsel, at the addresses indicated in the

    Long-Form Notice. For an objection to be considered by the Court, the objection must be

    postmarked no later than 30 days before the Final Approval Hearing, as set forth in the Notice. To

    be valid, an objection must include the following information:

            a. the name of the Action;

            b. the objector’s full name, address, and telephone number;

            c. an explanation of the basis upon which the objector claims to be a Settlement Class

    Member;

            d. all grounds for the objection, accompanied by any legal support for the objection known

    to the objector or his counsel;

            e. the number of times in which the objector has objected to a class action settlement within

    the five years preceding the date that the objector files the objection, the caption of each case in

    which the objector has made such an objection, and a copy of any orders related to or ruling upon

    the objector’s prior such objections that were issued by the trial and appellate courts in each listed

    case;

            f. the identity of all counsel who represent the objector, including any former or current

    counsel who may be entitled to compensation for any reason related to the objection to the

    Settlement or Fee Application;

            g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s prior

    objections made by individuals or organizations represented by that were issued by the trial and




                                                      9
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 65 of 76



    appellate courts in each listed case in which the objector’s counsel and/or counsel’s law firm have

    objected to a class action settlement within the preceding 5 years the objector’s counsel;

           h. any and all agreements that relate to the objection or the process of objecting— whether

    written or oral—between objector or objector’s counsel and any other person or entity;

           i. the identity of all counsel (if any) representing the objector who will appear at the Final

    Approval Hearing;

           j. a statement confirming whether the objector intends to personally appear and/or testify

    at the Final Approval Hearing;

           k. a list of all persons who will be called to testify at the Final Approval Hearing in support

    of the objection; and

           l. the objector’s signature (an attorney’s signature is not sufficient).

                 Further Papers in Support of Settlement and Attorney’s Fee Application

           29. Plaintiff and Class Counsel shall file their Motion for Final Approval of the Settlement,

    Fee   Application and request for          a   Service    Award     for   Plaintiff,   no   later than

    _____________________, which is 45 days before the Final Approval Hearing.

           30. Plaintiff and Class Counsel shall file their responses to timely filed objections to the

    Motion for Final Approval of the Settlement, the Fee Application and/or request a Service Award

    for Plaintiff no later than ___________________, which is 15 days before the Final Approval

    Hearing.

                                 Effect of Failure to Approve Settlement

           31. If the Settlement is not finally approved by the Court, or for any reason the Parties fail

    to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is terminated

    pursuant to its terms for any reason, then the following shall apply:



                                                     10
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 66 of 76



           (a) All orders and findings entered in connection with the Settlement shall become null and

    void and have no further force and effect, shall not be used or referred to for any purpose

    whatsoever, and shall not be admissible or discoverable in any other proceeding;

           (b) Nothing in this Preliminary Approval Order is, or may be construed as, any admission

    or concession by or against YouFit or Plaintiff on any point of fact or law; and

           (c) Neither the Settlement terms nor any publicly disseminated information regarding the

    Settlement, including, without limitation, the Class Notice, court filings, orders and public

    statements, may be used as evidence. In addition, neither the fact of, nor any documents relating

    to, either Party’s withdrawal from the Settlement, any failure of the Court to approve the

    Settlement and/or any objections or interventions may be used as evidence.

                                      Stay/Bar of Other Proceedings

           32. All proceedings in the Action are stayed until further order of the Court, except as may

    be necessary to implement the terms of the Settlement. Pending final determination of whether the

    Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons

    purporting to act on their behalf are enjoined from commencing or prosecuting (either directly,

    representatively or in any other capacity) against any of the Released Parties any action or

    proceeding in any court, arbitration forum or tribunal asserting any of the Released Claims.

           33. Based on the foregoing, the Court sets the following schedule for the Final Approval

    Hearing and the actions which must take place before and after it:

                         Event                                             Date
     Deadline for Completion of Mailed Notice         60 days after Preliminary Approval
     Program
     Deadline for the Email Notice Program            60 days after Preliminary Approval




                                                    11
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 67 of 76



     Deadline for filing papers in support of Final    45 days prior to the Final Approval Hearing
     Approval of the Settlement and Class
     Counsel’s application for an award of
     attorneys’ fees and expenses
     Deadline for opting-out of Settlement and         30 days prior to the Final Approval Hearing
     submission of objections
     Responses to Objections                           15 days prior to the Final Approval Hearing
     The Final Approval Hearing                        Approximately 90 days after Preliminary
                                                       Approval
     The last day that Settlement Class members        15 days after the Final Approval Hearing
     may submit a Claim Form to the Settlement
     Administrator.

            DONE AND ORDERED in Chambers in Fort Lauderdale, Florida this __ day of May,

    2019.


                                                           ____________         _________________
                                                           William P. Dimitrouleas
                                                           UNITED STATES DISTRICT JUDGE




                                                      12
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 68 of 76




                      EXHIBIT 6
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 69 of 76
                       UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF FLORIDA


              If You Were Sent a Text Message from YouFit
               Health Clubs, LLC, You May Be Entitled to a
                 Payment from a Class Action Settlement.
           A federal court authorized this Notice. You are not being sued. This is not a solicitation from a lawyer.
       •    A Settlement 1 has been reached in a class action lawsuit about whether YouFit Health Clubs,
            LLC (“YouFit”) sent text messages to mobile telephone numbers without prior express written
            consent of the recipients in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
            227 (“TCPA”). YouFit denies the allegations and any wrongdoing. The Court has not decided
            who is right.
       •    The Settlement offers payments to Settlement Class Members who file valid Claims.
       •    Your legal rights are affected whether you act or do not act. Read this Notice carefully.

                        YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
           SUBMIT A                 If you are a member of the Settlement Class, you must submit a
           CLAIM FORM               completed Claim Form to receive a payment. If the Court approves the
                                    Settlement and it becomes final and effective, and you remain in the
                                    Settlement Class, you will receive your payment by check.
           EXCLUDE                  You may request to be excluded from the Settlement and, if you do, you
           YOURSELF                 will receive no benefits from the Settlement.

           OBJECT                   Write to the Court if you do not like the Settlement.

           GO TO A HEARING          Ask to speak in court about the fairness of the Settlement.


           DO NOTHING               You will not receive a payment if you fail to timely submit a completed
                                    Claim Form, and you will give up your right to bring your own lawsuit
                                    against YouFit about the Claims in this case.

       •    These rights and options—and the deadlines to exercise them—are explained in this Notice.
       •    The Court in charge of this case still has to decide whether to approve the Settlement. If it
            does, and after any appeals are resolved, benefits will be distributed to those who submit
            qualifying Claim Forms. Please be patient.




1
 Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy
of which may be found online at the Settlement Website below.
                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                     www.YFTCPAsettlement.com
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 70 of 76

                                        WHAT THIS NOTICE CONTAINS

  BASIC INFORMATION....................................................................................................................PAGE 3
  1. Why is there a Notice?
  2. What is this litigation about?
  3. What is the Telephone Consumer Protection Act?
  4. Why is this a class action?
  5. Why is there a settlement?

  WHO IS PART OF THE SETTLEMENT.............................................................................................PAGE 4
  6. Who is included in the Settlement?
  7. What if I am not sure whether I am included in the Settlement?

  THE SETTLEMENT BENEFITS........................................................................................................PAGE 4
  8. What does the Settlement provide?
  9. How do I file a Claim?
  10. When will I receive my payment?

  EXCLUDING YOURSELF FROM THE SETTLEMENT.......................................................................PAGE 5
  11. How do I get out of the Settlement?
  12. If I do not exclude myself, can I sue YouFit for the same thing later?
  13. What am I giving up to stay in the Settlement Class?
  14. If I exclude myself, can I still get a payment?

  THE LAWYERS REPRESENTING YOU............................................................................................PAGE 6
  15. Do I have a lawyer in the case?
  16. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT.................................................................................................PAGE 6
  17. How do I tell the Court I do not like the Settlement?
  18. What is the difference between objecting and asking to be excluded?

  THE FINAL APPROVAL HEARING...................................................................................................PAGE 7
  19. When and where will the Court decide whether to approve the Settlement?
  20. Do I have to attend the hearing?
  21. May I speak at the hearing?

  IF YOU DO NOTHING.......................................................................................................................PAGE 8
  22. What happens if I do nothing at all?

  GETTING MORE INFORMATION.....................................................................................................PAGE 8
  23. How do I get more information?




                                          QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                              www.YFTCPAsettlement.com
                                                                       2
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 71 of 76



                                        BASIC INFORMATION
    1. Why is there a Notice?

  A court authorized this Notice because you have a right to know about a proposed Settlement of the
  class action lawsuit known as Halperin v. YouFit Health Clubs, LLC, Case No. 18-CV-61722-
  DIMITROULEAS (S.D. Fla.) and about all of your options before the Court decides whether to give
  Final Approval to the Settlement. This Notice explains the lawsuit, the Settlement, and your legal rights.
  Judge William Dimitrouleas of the United States District Court for the Southern District of Florida is
  overseeing this case. The person who sued, Cydney Halperin, is called the “Plaintiff.” YouFit, is called the
  “Defendant.”

    2. What is this litigation about?

  The lawsuit alleges that YouFit sent text messages to Plaintiff’s wireless telephone number without prior
  express written consent in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
  (“TCPA”) and seeks actual and statutory damages under the TCPA on behalf of the named Plaintiff and
  a class of all individuals in the United States.
  YouFit denies each and every allegation of wrongdoing, liability, and damages that were or could have
  been asserted in the litigation and that the claims in the litigation would be appropriate for class
  treatment if the litigation were to proceed through trial.
  The Plaintiff’s Complaint, Settlement Agreement, and other case-related documents are posted on the
  Settlement Website, www.YFTCPAsettlement.com The Settlement resolves the lawsuit. The Court has
  not decided who is right.

    3. What is the Telephone Consumer Protection Act?

  The Telephone Consumer Protection Act (commonly referred to as the “TCPA”) is a federal law that
  restricts telephone solicitations and the use of automated telephone equipment.

    4. Why is this a class action?

  In a class action, the person called the “Class Representative” (in this case, Plaintiff Halperin) sues on
  behalf of herself and other people with similar claims.
  All of the people who have claims similar to the Plaintiff’s are Settlement Class Members, except for
  those who exclude themselves from the class.

    5. Why is there a settlement?

  The Court has not found in favor of either Plaintiff or YouFit. Instead, both sides have agreed to a
  settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
  the Settlement is approved by the Court, Settlement Class Claimants will receive the benefits described
  in this Notice. YouFit denies all legal claims in this case. Plaintiff and her lawyers think the proposed
  Settlement is best for everyone who is affected.


                                QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                    www.YFTCPAsettlement.com
                                                      3
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 72 of 76


                             WHO IS PART OF THE SETTLEMENT
    6. Who is included in the Settlement?

  The Settlement includes all persons who received a text message on their cell phone from YouFit
  between on or after July 25, 2014, 2018, through the date of the entry of an order of preliminary
  approval by the Court. Specifically, the Settlement is defined as:
      All persons who from four years prior to the filing of this action (1) were sent a text message
      from YouFit related to the offering of YouFit’s products or services and (2) who were not
      members of YouFit at the time he or she was sent the text message and (3) who did not consent
      to receive the text messages.
  Persons meeting this definition are referred to collectively as the “Settlement Class” and, individually,
  as “Settlement Class Members.”
  Excluded from the Settlement Class are: (i) the district judge and magistrate judge presiding over this
  case, the judges of the U.S. Court of Appeals for the Eleventh Circuit, their spouses, and persons within
  the third degree of relationship to either of them; (2) individuals who are or were during the Class Period
  agents, directors, employees, officers, or servants of YouFit or of any affiliate or parent of YouFit; (3)
  Plaintiff’s counsel and their employees, and (4) all persons who file a timely and proper request to be
  excluded from the Settlement Class.

    7. What if I am not sure whether I am included in the Settlement?

  If you are not sure whether you are in the Settlement Class or have any other questions about the
  Settlement, visit the Settlement Website at www.YFTCPAsettlement.com or call the toll-free number,
  1-844-551-1722. You also may send questions to the Settlement Administrator at P.O. Box 6006,
  Portland, OR 97208-6006.
                                  THE SETTLEMENT BENEFITS
    8. What does the Settlement provide?

  To fully settle and release claims of the Settlement Class Members, YouFit has agreed to make
  payments to the Settlement Class Members and pay for notice and administration costs of the
  Settlement, attorneys’ fees and expenses incurred by counsel for the Settlement Class, and service
  awards for Plaintiff (the “Settlement Fund”). Each Settlement Class member who timely files with the
  Settlement Administrator a valid Claim Form will receive a check for $7.50.

    9. How do I file a Claim?

  If you qualify for a payment, you must complete and submit a valid Claim Form. You may download a
  Claim Form at the Settlement Website, www.YFTCPAsettlement.com or request a Claim Form by
  calling the Settlement Administrator at the toll-free number below. To be valid, a Claim Form must be
  completed fully and accurately, signed under penalty of perjury, and submitted timely.
  You may submit a Claim Form by U.S. mail, email a Claim Form, file a Claim Form online, or submit a
  Claim Form via the Toll-Free Settlement Hotline. If you send in a Claim Form by U.S. mail, it must be


                                QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                    www.YFTCPAsettlement.com
                                                     4
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 73 of 76

  postmarked by xxxxxxxxxx. If you file a Claim Form online, then you must so file by 11:59 p.m. EST on
  xxxxxxxxxx.
  No matter which method you choose to file your Claim Form, please read the Claim Form carefully and
  provide all the information required. Only one Claim Form may be submitted per Settlement Class
  Member.

    10. When will I receive my payment?

  Payments to Settlement Class Members will be made only after the Court grants Final Approval to the
  Settlement and after any appeals are resolved (see “Final Approval Hearing” below). If there are appeals,
  resolving them can take time. Please be patient.
                    EXCLUDING YOURSELF FROM THE SETTLEMENT
  If you do not want benefits from the Settlement, and you want to keep the right to sue or continue to
  sue YouFit on your own about the legal issues in this case, then you must take steps to get out of the
  Settlement. This is called excluding yourself—or it is sometimes referred to as “opting out” of the
  Settlement Class.

    11. How do I get out of the Settlement?

  To exclude yourself from the Settlement, you must send a timely letter by mail to:
                                      YouFit Settlement Administrator
                                              P.O. Box 6006
                                        Portland, OR 97208-6006
  Your request to be excluded from the Settlement must be personally signed by you under penalty of
  perjury and contain a statement that indicates your desire to be “excluded from the Settlement Class”
  and that, absent of excluding yourself or “opting out,” you are “otherwise a member of the Settlement
  Class.”
  Your exclusion request must be postmarked no later than xxxxxxxxx. You cannot ask to be excluded
  on the phone, by email, or at the Settlement Website.
  You may opt out of the Settlement Class only for yourself.

    12. If I do not exclude myself, can I sue YouFit for the same thing later?

  No. Unless you exclude yourself, you give up the right to sue YouFit for the claims that the Settlement
  resolves. You must exclude yourself from this Settlement Class in order to pursue your own lawsuit.

    13. What am I giving up to stay in the Settlement Class?

  Unless you opt out of the Settlement, you cannot sue or be part of any other lawsuit against YouFit about
  the issues in this case, including any existing litigation, arbitration, or proceeding. Unless you exclude
  yourself, all of the decisions and judgments by the Court will bind you.
  The Settlement Agreement is available at www.YFTCPAsettlement.com The Settlement Agreement
  provides more detail regarding the Releases and describes the Released Claims with specific
  descriptions in necessary, accurate legal terminology, so read it carefully. You can talk to the law firms
                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                   www.YFTCPAsettlement.com
                                                     5
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 74 of 76

  representing the Settlement Class listed in Question 15 for free, or you can, at your own expense, talk to
  your own lawyer if you have any questions about the Released Claims or what they mean.

    14. If I exclude myself, can I still get a payment?

  No. You will not get a payment from the Settlement Fund if you exclude yourself from the Settlement.


                           THE LAWYERS REPRESENTING YOU
    15. Do I have a lawyer in the case?

  The Court has appointed the following lawyers as “Class Counsel” to represent all members of the
  Settlement Class.

                                            Avi R. Kaufman, Esq.
                                               Kaufman P.A.
                                             400 NW 26th Street
                                            Miami, Florida 33127

                                            Scott Edelsberg, Esq.
                                             Edelsberg Law, PA
                                          19495 Biscayne Blvd #607
                                             Aventura, FL 33180

                                            Andrew J. Shamis
                                         Shamis and Gentile, P.A.
                                        14 NE 1st Avenue, Suite 400
                                           Miami, Florida 33132


  You will not be charged for these lawyers. If you want to be represented by another lawyer, you may
  hire one to appear in Court for you at your own expense.

    16. How will the lawyers be paid?

  Class Counsel intend to request up to $250,000.00 for attorneys’ fees plus reimbursement of reasonable,
  actual out-of-pocket expenses incurred in the litigation. The Court will decide the amount of fees and
  expenses to award.
  Class Counsel will also request that Service Awards of $5,000.00 be paid to the Class Representative
  for their services as representative on behalf of the whole Settlement Class.
                              OBJECTING TO THE SETTLEMENT
    17. How do I tell the Court if I do not like the Settlement?


                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                   www.YFTCPAsettlement.com
                                                     6
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 75 of 76
  If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you can
  object to any part of the Settlement. To object, you must timely submit a letter that includes the
  following:
     1) A heading that includes the case name and case number— Halperin v. YouFit Health Clubs,
        LLC, Case No. 18-CV-61722-DIMITROULEAS (S.D. Fla.).
     2) Your name, address, telephone number, the cell phone number at which you received text
        messages from YouFit and if represented by counsel, the name, bar number, address, and
        telephone number of your counsel;
     3) A signed statement stating, under penalty of perjury, that you received one or more text message
        from YouFit and are a member of the Settlement Class;
     4) A statement of all your objections to the Settlement including your legal and factual basis for
        each objection;
     5) A statement of whether you intend to appear at the Final Approval Hearing, either with or
        without counsel, and if with counsel, the name of your counsel who will attend;
     6) The number of times in which your counsel and/or counsel’s law firm have objected to a class
        action settlement within the five years preceding the date that you file the objection, the caption
        of each case in which counsel or the firm has made such objection, and a copy of any orders
        related to or ruling upon counsel’s or the firm’s prior objections that were issued by the trial
        and appellate courts in each listed case;
     7) A list of all persons who will be called to testify at the Final Approval Hearing in support of the
        objection; and
     8) Any and all agreements that relate to the objection or the process of objecting—whether written
        or verbal—between you or your counsel and any other person or entity.
  If you wish to object, you must file your objection with the Court (using the Court’s electronic filing
  system or in any manner in which the Court accepts filings) and mail your objection to each of the
  following three (3) addresses, and your objection must be postmarked by XXXXXXXXXX.
          Clerk of the Court                  Class Counsel                  Defendant’s Counsel
   United States District Court for    Scott Edelsberg, Esq.             Kenneth G. Turkel, Esq.
   the Southern District of Florida    Edelsberg Law, PA                 Bajo Cuva Cohen & Turkel,
   400 N. Miami Ave                    19495 Biscayne Blvd #607          P.A., 100 N. Tampa St.
   Miami, FL 33128                     Aventura, FL 33180                Suite 1900
                                                                         Tampa, FL 33602


    18. What is the difference between objecting and asking to be excluded?

  Objecting is telling the Court that you do not like something about the Settlement. You can object to
  the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court that you do
  not want to be part of the Settlement. If you exclude yourself, you have no basis to object to the
  Settlement because it no longer affects you.
                               THE FINAL APPROVAL HEARING
  The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
  and expenses (“Final Approval Hearing”).


                                QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                    www.YFTCPAsettlement.com
                                                    7
Case 0:18-cv-61722-WPD Document 36-1 Entered on FLSD Docket 05/24/2019 Page 76 of 76

    19. When and where will the Court decide whether to approve the Settlement?

  The Court has scheduled a Final Approval Hearing on xxxxxxx at xxx a.m. at the xxxxxxxxxxxxx.
  The hearing may be moved to a different date or time without additional notice, so it is a good idea to
  check www.YFTCPAsettlement.com for updates. At this hearing, the Court will consider whether the
  Settlement is fair, reasonable, and adequate. The Court will also consider the requests by Class Counsel
  for attorneys’ fees and expenses and for a Service Award to the Class Representative. If there are
  objections, the Court will consider them at that time. After the hearing, the Court will decide whether
  to approve the Settlement. It is unknown how long these decisions will take.

    20. Do I have to attend the hearing?

  No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend the
  hearing at your own expense. If you send an objection, you do not have to come to Court to talk about
  it. As long as you submitted your written objection on time to the proper addresses and it complies with
  all the other requirements set forth above, the Court will consider it. You may also pay your own lawyer
  to attend the hearing, but it is not necessary.

    21. May I speak at the hearing?

  You may ask the Court for permission to speak at the Final Approval Hearing. To do so, your timely
  filed objection must include a statement of whether you intend to appear at the Final Approval Hearing
  (see Question 17 above).
  You cannot speak at the hearing if you exclude yourself from the Settlement.
                                       IF YOU DO NOTHING
    22. What happens if I do nothing at all?

  If you are a Settlement Class member and do nothing, meaning you do not file a timely Claim, you will
  not get benefits from the Settlement. Further, unless you exclude yourself, you will be bound by the
  judgment entered by the Court.
                                 GETTING MORE INFORMATION
    23. How do I get more information?

  This Notice summarizes the proposed Settlement. You are urged to review more details in the
  Settlement Agreement. For a complete, definitive statement of the Settlement terms, refer to the
  Settlement Agreement at www.YFTCPAsettlement.com You also may write with questions to the
  Settlement Administrator at YouFit Settlement Administrator, P.O. Box 6006, Portland, OR 97208-
  6006 or call the toll-free number, 1-888-551-1722.




                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                   www.YFTCPAsettlement.com
                                                    8
